CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE ARLO TECHNOLOGIES, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO ARLO
TECHNOLOGIES, INC. IF PUBLICLY DISCLOSED.


CONFIDENTIAL        EXECUTION VERSION

























--------------------------------------------------------------------------------



SUPPLY AGREEMENT
dated as of November 4, 2019
between
ARLO TECHNOLOGIES, INC.
and
VERISURE SÀRL

--------------------------------------------------------------------------------














--------------------------------------------------------------------------------


        


TABLE OF CONTENTS
Page
Article I DEFINITIONS
8

Section 1.01
Certain Defined Terms    8

Article II SUPPLY
19

Section 2.01
Arlo Catalog Products to be Provided    19

Section 2.02
Volume Forecasts    20

Section 2.03
Supply of Products    20

Section 2.04
Purchase Orders    21

Section 2.05
Acceptance    21

Section 2.06
Purchase Order Cancellation    21

Section 2.07
Purchase Order Product Fulfilment    22

Section 2.08
Packaging and Handling    22

Section 2.09
Surplus    22

Section 2.10
Transfer of Title and Risk of Loss    22

Section 2.11
Price List    23

Section 2.12
Meeting Delivery Date    23

Section 2.13
Delayed Delivery    23

Section 2.14
Quality Standards; Inspections and Acceptance Testing    24

Section 2.15
Products which are not Acceptable    24



2

--------------------------------------------------------------------------------

        


Section 2.16
Tooling; Refurbished Products    25

Section 2.17
Product Requirements    25

Section 2.18
Security and Data Privacy    25

Section 2.19
Production and Technical Manufacturing Information Records    26

Section 2.20
End Of Life Products    26

Section 2.21
Product Recalls    27

Section 2.22
Other Supply Chain Terms    27

Section 2.23
Epidemic Product Defects    28

Section 2.24
Consequences of Epidemic Products    29

Section 2.25
Notification and Recovery Plan    29

Section 2.26
Pass-Through Rights    30

Article III EXCLUSIVITY
30

Section 3.01
Exclusivity in respect of Arlo Catalog Products    30

Section 3.02
Exclusivity in respect of Verisure Developed Products    30

Section 3.03
Exclusivity in respect of all Products    31

Section 3.04
Supply Exclusivity    31

Article IV DEVELOPMENT SERVICES31
Section 4.01
Development Services    31

Section 4.02
Entering into Statements of Work    32





3

--------------------------------------------------------------------------------


        


Section 4.03
Replacement of Project Leaders    33

Section 4.04
Subcontracting    33

Section 4.05
Development Services Pricing    33

Section 4.06
Dedicated Team    33

Section 4.07
Key Personnel    34

Section 4.08
EOL of Verisure Developed Products    34

Article V ASSOCIATED SERVICES
34

Section 5.01
Associated Services    34

Section 5.02
Associated Services Pricing    36

Section 5.03
Arlo Smart Services Invoicing    36

Section 5.04
Key Personnel    36

Section 5.05
Arlo Smart    36

Section 5.06
Access; Training    36

Article VI RECORD KEEPING AND AUDIT
37

Section 6.01
Record Keeping    37

Section 6.02
Audit    37

Article VII ROADMAP; GOVERNANCE
38

Section 7.01
Joint Roadmap    38

Section 7.02
Relationship Managers    38



4

--------------------------------------------------------------------------------

        


Section 7.03
Development and Quality Control Committee    39

Section 7.04
Governance Committee    40

Section 7.05
Replacements    40

Article VIII PAYMENTS
40

Section 8.01
Prepayments    40

Section 8.02
Product Payments    41

Section 8.03
Minimum Annual Commitment    41

Section 8.04
Cure Right    41

Section 8.05
Base Margin    42

Section 8.06
Invoicing    42

Section 8.07
General    42

Section 8.08
Taxes    43

Article IX INTELLECTUAL PROPERTY
43

Section 9.01
Background IP    43

Section 9.02
Customer IP    43

Section 9.03
Customer License to Supplier    44

Section 9.04
VDP License    44

Section 9.05
Backstop License    45

Section 9.06
Additional Arlo Licenses    45




Section 9.07
Registration of License    45

Section 9.08
Prosecution    46

Section 9.09
Enforcement    46

Section 9.10
Branding    46

Section 9.11
Arlo Brand License Outside the Territory    46

Section 9.12
Covenants    47

Section 9.13
Escrow    47

Section 9.14
Third Party IP    48

Section 9.15
Brexit    48

Section 9.16
Reservation of Rights    48

Article X ADDITIONAL AGREEMENTS
48

Section 10.01
End User Relationship    48

Section 10.02
Other Reporting Obligations    48

Section 10.03
User Experience Updates    49

Section 10.04
Compliance with Law    49

Article XI TERM; TERMINATION
49

Section 11.01
Initial Term    49

Section 11.02
Renewal    49

Section 11.03
Termination    49

Section 11.04
Survival    51

Article XII BUSINESS CONTINUITY
51

Section 12.01
Triggering Events    51

Section 12.02
Step-In Rights    53

Section 12.03
Backstop Services    54

Section 12.04
Backstop Arrangements    57

Section 12.05
Insolvency Event    57

Article XIII REPRESENTATIONS AND WARRANTIeS
58

Section 13.01
Representations of Both Parties    58

Section 13.02
Supplier Representations    58

Article XIV CONFIDENTIALITY
59

Section 14.01
Definition of Confidential Information    59

Section 14.02
Exclusions    59

Section 14.03
Use and Disclosure Restrictions    59

Article XV INDEMNITY
60

Section 15.01
Indemnification by Supplier    60

Section 15.02
Indemnification by Customer    60

Section 15.03
Indemnification Procedure    60

Section 15.04
Limitations of Liability    62

Article XVI GENERAL PROVISIONS
63

Section 16.01
Dispute Resolution    63

Section 16.02
Specific Performance    64

Section 16.03
No Joint Venture    65

Section 16.04
Force Majeure    65

Section 16.05
Further Assurances    65

Section 16.06
Notices    65

Section 16.07
Entire Agreement    66

Section 16.08
No Third-Party Beneficiaries    66

Section 16.09
Amendment; Waiver    66

Section 16.10
Governing Law    66

Section 16.11
Counterparts    66

Section 16.12
Assignment    66

Section 16.13
Rules of Construction    67

Section 16.14
Non-Recourse    67

Section 16.15
Export Law Compliance    67

Section 16.16
No Conflict    67



SCHEDULES
SCHEDULE 2.01    Product Addendum – List of Arlo Catalog Products
SCHEDULE 2.05    Customer Entities
SCHEDULE 2.18    Data Privacy and Security
SCHEDULE 2.20    Supplier End of Life Policy
SCHEDULE 4.01(a)    Statement of Work for [***]
SCHEDULE 4.02(a)    Form of Statement of Work
SCHEDULE 5.01    Service Level Agreement
SCHEDULE 5.01(a)    Integration Services
SCHEDULE 5.01(c)    Arlo Smart Services
SCHEDULE 5.02    Cost Categories for Arlo Smart Services
SCHEDULE 5.06    Details on Training and Access
SCHEDULE 8.02    Production Costs of the Products
SCHEDULE 9.10    Branding Guidelines
SCHEDULE 9.13    Source Code Escrow Agreement



SUPPLY AGREEMENT
This Supply Agreement (this “Agreement”) is entered into by and between Arlo
Technologies, Inc., a Delaware corporation having its place of business at 3030
Orchard Parkway, San Jose, California (“Supplier”) and Verisure Sàrl, a Swiss
limited liability company having its principal place of business at Chemin
Jean-Baptiste Vandelle 3, 1290 Versoix, Switzerland (“Customer”), on this
November 4, 2019 (the “Effective Date”). Provisions designated to be effective
as of the Effective Date will be in full force and effect as of the Effective
Date; provisions that have a specific date of effectiveness shall be effective
as of such specific date; all other provisions will be effective as of the
Closing Date.
RECITALS
WHEREAS, pursuant to that certain Asset Purchase Agreement (the “APA”), dated as
of the date hereof, among Supplier and Customer, Customer has agreed to purchase
Supplier’s distribution and marketing business in the Territory (as defined
below);
WHEREAS, the Parties desire to establish a partnership on which Supplier shall
make available for supply to Customer and/or its designee all of Supplier’s
products made available from time to time in the United States or elsewhere
where, in Supplier’s reasonable determination with advice of counsel, such
products may legally be offered by Customer (the “Arlo Catalog Products”) and
Associated Services (as defined below);
WHEREAS, the Parties also intend for Customer to (a) become the exclusive
distributor of Arlo Catalog Products in the Territory for all channels; and (b)
distribute Arlo Catalog Products through and in connection with the sale of
products and services of the Customer’s security business, including Customer’s
partners and alliances sales channels for such security business, in each case
excluding any retail, retail distribution, and retail e-commerce channels (the
“Verisure Security Business”) anywhere legally in the world;
WHEREAS, the Parties wish for Supplier to develop, manufacture and supply
products in accordance with mutually-agreed specifications that will be set
forth in one or more Statements of Work (the “Verisure Developed Products”, and
together with the Arlo Catalog Products, the “Products”);
WHEREAS, the Parties desire for Supplier to provide to Customer certain rights
in the event of certain business continuity failures of Supplier including the
continuation of the commercial arrangements contemplated herein notwithstanding
the occurrence of any such business continuity failure and the agreement to
provide all support necessary for Customer to negotiate backstop arrangements
(the “Backstop Arrangements”) with Supplier’s original design manufacturers and
certain of its other suppliers, it being understood that these arrangements are
part and parcel to the agreement by Customer to enter into this Agreement;
WHEREAS, Customer’s intent is to enter into a strategic partnership with
Supplier to jointly grow and develop their respective businesses through the
supply of cameras and camera-related products. The intent of Customer and
Supplier is to build a highly successful future and portfolio together for the
long-term, targeting explosive growth. Customer’s intent is to use Supplier to
ensure Customer is able to meet its customers’ demand for cameras and
camera-related products;
NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, the Parties hereby agree as follows:

Article I

DEFINITIONS

Section 1.01    Certain Defined Terms.
(a)    Unless otherwise defined herein, all capitalized terms used herein shall
have the same meaning as in the APA.
(b)    The following capitalized terms used in this Agreement shall have the
meanings set forth below:
“Adverse Event” shall have the meaning set forth in Section 12.01(d).
“Adverse Liquidity Position” means (1) either (i) the ratio of Supplier’s Net
Debt to Supplier’s LTM EBITDA is greater than or equal to [***] or (ii) the
ratio of Net Debt to LTM Gross Margin is greater than or equal to [***];
provided, that, if Supplier’s LTM Gross Margin is less than [***] percent
([***]%) of Supplier’s consolidated revenue as of the most recent financial
statements, then clause (i) shall not apply and the foregoing ratio in this
clause (ii) shall be [***]; or (2) the Liquidity Ratio is less than [***] and
Supplier’s Unrestricted Cash and Short Term Investments plus undrawn available
lines of credit are below $[***].
“Adverse Notification” shall have the meaning set forth in Section 12.01(d).
“Affiliate” of a Person means a Person that directly or indirectly, through one
or more intermediaries, Controls, is Controlled by, or is under common Control
with, the first mentioned Person; provided, that in no event shall Customer or
any of its Subsidiaries be considered an Affiliate of any “portfolio company”
(as such term is customarily understood among institutional private equity
investors) of any investment fund or investment holding company sponsored by or
affiliated with Hellman & Friedman LLC, GIC Private Limited or Corporación
Financiera Alba, S.A. (or of any other direct or indirect shareholder of
Customer from time to time which is a professional financial investor), nor
shall any portfolio company of any investment fund or investment holding company
sponsored by or affiliated with Hellman & Friedman LLC, GIC Private Limited or
Corporación Financiera Alba, S.A. (or of any other direct or indirect
shareholder of Customer from time to time, which is a professional financial
investor) be considered to be an Affiliate of Customer or any of its
Subsidiaries.
“Agreement” shall have the meaning set forth in the Preamble.
“APA” shall have the meaning set forth in the Recitals.
“Applicable Term” shall have the meaning set forth in Section 11.02.
“Arlo Brand” shall have the meaning set forth in Section 9.10.
“Arlo Catalog Products” shall have the meaning set forth in the Recitals.
“Arlo Catalog Products Markup” means, for Arlo Catalog Products (i) if
Customer’s Hardware Contribution Margin is equal to or less than [***] percent
([***]%) calculated with respect to the retail part of the European Business, a
markup of [***] percent ([***]%); (ii) if Customer’s Hardware Contribution
Margin is greater than [***] percent ([***]%) but equal to or less than [***]
percent ([***]%) calculated with respect to the retail part of the European
Business, a markup of [***] percent ([***]%); and if Customer’s Hardware
Contribution Margin is greater than [***] percent ([***]%) calculated with
respect to the retail part of the European Business, a markup of [***] percent
([***]%).
“Arlo Change of Control” shall have the meaning set forth in Section 11.03(a).
“Arlo IP” means any Intellectual Property owned, controlled, or developed by or
on behalf of Supplier or its Affiliates as of the Effective Date and through the
termination of the Termination Backstop Services (provided that, following an
Arlo Change of Control, Arlo IP will not be deemed to include any Intellectual
Property of the acquirer or any affiliate of such acquirer (outside of the
Intellectual Property of the acquired group of companies)).
“Arlo Smart Services” shall have the meaning set forth in Section 5.01(c).
“Associated Services” shall have the meaning set forth in Section 5.01.
“Associated Services Personnel List” shall have the meaning set forth in
Section 5.04.
“Audit Scope” shall have the meaning set forth in Section 6.02.
“Auditor” shall have the meaning set forth in Section 6.02.
“Background IP” means all Intellectual Property owned by a Party as of the
Effective Date, any modifications thereto made by such Party that are separate
from those created under the Development Services and all other Intellectual
Property made by a Party that is separate from that created under the
Development Services.
“Backstop Arrangements” shall have the meaning set forth in the Recitals.
“Backstop License” shall have the meaning set forth in Section 9.05.
“Backstop Services” means, collectively, the Termination Backstop Services, the
Early Stability Backstop Services and the Late Stability Backstop Services.
“Bankruptcy Code” means title 11 of the United States Code, as now in effect or
hereafter amended.
“Batch” means a specific quantity of the Products that is intended to have
uniform character and quality, within specified limits, and is produced
according to a single Purchase Order during the same cycle of
manufacture/production run.
“Business Day” means any day other than a Saturday, a Sunday or a day on which
banks in New York City or banks in Geneva, Switzerland and/or other parts of
Switzerland are permitted or required by Law to close.
“Change of Control” means, with respect to Supplier: (a) any transaction or
series of transactions (including by merger, consolidation, exchange or
contribution of equity, or other form of entity reorganization of Supplier in
one transaction or in a series of related transactions with or into another
entity) pursuant to which any Person becomes the record owner or beneficial
owner, directly or indirectly, of equity securities of Supplier representing
fifty percent (50%) or more of the total voting power represented by Supplier’s
then issued and outstanding voting securities; (b) the direct or indirect sale,
transfer or other disposition (in one transaction or in a series of related
transactions) of all or substantially all of the consolidated assets or business
of Supplier; (c) any transaction or series of transactions pursuant to which any
Person acquires all or substantially all of the consolidated assets or business
of Supplier or (d) the occupation of a majority of the seats (other than vacant
seats) on the board of directors of Supplier by Persons who were not (x)
directors of Supplier as of the date of this Agreement (the directors of
Supplier as of the date of this Agreement, the “Incumbent Directors”), (y)
directors who were appointed to vacant seats by the Incumbent Directors, or (z)
directors who were nominated for election by the stockholders of Supplier by the
Incumbent Directors; provided that any director so appointed or nominated and
then elected will become an Incumbent Director after such appointment or
nomination and any Incumbent Director who resigns, fails to stand for
re-election or fails to be re-elected shall be removed from the definition of
Incumbent Director; provided, further, that, in no event shall an Incumbent
Director include any member of the board of directors of Supplier originally
proposed for election in opposition to the Incumbent Directors then in office in
an actual or threatened election contest relating to the election of the
directors and whose initial assumption of office resulted from such contest or
the settlement thereof.
“Claim” shall have the meaning set forth in Section 15.01.
“Closing Date” shall have the meaning set forth in the APA.
“Collateral” shall have the meaning set forth in Section 8.01.
“Commitment Period” shall have the meaning set forth in Section 8.03.
“Confidential Information” shall have the meaning set forth in Section 14.01.
“Control” means, with respect to a Person, the power to direct or cause the
direction of the management of policies of such Person, directly or indirectly,
whether through ownership of voting securities or by contract or otherwise and
the terms “controlling” and “controlled by” have meanings correlative to the
foregoing.
[***]
“Customer” shall have the meaning set forth in the Preamble.
“Customer Entities” means, collectively, Customer and its Affiliates.
“Customer Feedback IP” shall have the meaning set forth in Section 4.09.
“Customer Services Manager” shall have the meaning set forth in Section 7.02(b).
“Customer Specific Features” shall have the meaning set forth in
Section 4.02(a)(ix).
“Debt Default” shall have the meaning set forth in Section 12.01(a)(ii).
“Defective Product” means any Product which does not meet the requirements set
forth in Section 2.22(d) herein.
“Deliverable” means any work product and/or other results of Development
Services in each case of the foregoing to be delivered by Supplier or its
Subsidiaries to Customer, as specified in a Statement of Work.
“Delivery Date(s)” means the date(s) on which Products are to be delivered to,
or made available for collection from, the Delivery Location, as set out in
Supplier’s acceptance of the applicable Purchase Order.
“Delivery Location” means the location to which Products are to be delivered to,
or made available for collection from in accordance with Section 2.07 as set out
in the Purchase Order. For clarity, there will be only one Delivery Location per
Purchase Order.
“Development and Quality Control Committee” shall have the meaning set forth in
Section 7.03.
“Development Service” shall have the meaning set forth in Section 4.01.
“Development Services Personnel List” shall have the meaning set forth in
Section 4.07.
“Dispute” shall have the meaning set forth in Section 16.01(a).
“Early Stability Backstop Services” shall have the meaning set forth in
Section 12.03(b).
“Early Stability Step-In Right” shall have the meaning set forth in
Section 12.02(b).
“Early Stability Triggering Event” shall have the meaning set forth in
Section 12.01(a).
“Effective Date” shall have the meaning set forth in the Preamble.
“EOL Policy” shall have the meaning set forth in Section 2.20.
“EOL Product” shall have the meaning set forth in Section 2.20(a).
“EOL Support Period” shall have the meaning set forth in Section 2.20(b).
“Epidemic Defect” shall have the meaning set forth in Section 2.23.
“Epidemic Defect Notice” shall have the meaning set forth in Section 2.25.
“Escrow” shall have the meaning set forth in Section 9.13.
“Escrow Costs” shall have the meaning set forth in Section 9.13.
“Escrow Materials” shall have the meaning set forth in Section 9.13.
“European Business” shall mean the distribution, marketing and sales of Products
and Associated Services in the Territory.
“Existing Territory” means the countries in which Supplier currently supplies
the Arlo Catalog Products as at the Effective Date, as follows: the United
States of America, Canada, Mexico, Australia, Hong Kong, Japan, Korea, New
Zealand, Singapore, Taiwan, the United Kingdom (including, for clarity, its
constituent parts), Ireland, Germany, Austria, France, Switzerland, Spain,
Italy, Norway, Denmark, Finland, Netherlands, and Belgium.
“Expiration Date” shall have the meaning set forth in Section 11.02.
“Feedback” shall have the meaning set forth in Section 4.09.
“Fees” means the Product Payments, the Total Commitment, the Annual Commitment,
the fees for Development Services set forth in Section 4.05 and the fees for
Associated Services set forth in Section 5.02, together with any other payments
required to be paid by Customer to Supplier under this Agreement.
“Force Majeure” means, with respect to a Party, an event beyond the control of
such Party (or any Person acting on its behalf) and which by the exercise of
reasonable diligence and prudence the Party affected was unable to prevent,
including acts of God, storms, floods, riots, fires, sabotage, civil commotion
or civil unrest, interference by civil or military authorities, acts of war
(declared or undeclared) or armed hostilities or other national or international
calamity or one or more acts of terrorism or failure of energy sources. For the
avoidance of doubt, the following shall not be deemed Force Majeure events:
general adverse changes or fluctuations in the markets in which Supplier
operates; financial distress or insufficient financial capability of Supplier to
perform the Purchase Order or Statement of Work; storms, floods and failures of
energy sources the effects or extent of which would have been mitigated by
reasonable diligence and prudence; or events involving a previous or existing
condition known by the Party affected by the event at or before the acceptance
of a Purchase Order or Statement of Work date.
“GDPR” shall have the meaning set forth in Section 2.18.
“Good Industry Practice” means the exercise of the degree of skill, care and
diligence expected from an expert and experienced supplier of products and
services the same as or similar to the Products, the Development Services and
the Associated Services.
“Governance Committee” shall have the meaning set forth in Section 7.04.
“Governmental Authority” means any United States, supranational or foreign,
federal, state, provincial, municipal or local government agency, court of
competent jurisdiction, administrative agency or commission or other
governmental or regulatory authority or instrumentality.
“Grace Period” shall have the meaning set forth in Section 2.13.
“Hardware Contribution Margin” means (i) Customer’s gross shipments less
returns, multiplied by Customer’s standard margin, minus (ii) marketing expenses
and minus (iii) sales and marketing operating expenses (in each case, calculated
with respect to the European Business).
“Indebtedness” means: (a) any indebtedness for borrowed money; (b) any
obligations evidenced by notes, bonds, debentures or similar contracts to any
Person other than Supplier or any of its Subsidiaries; (c) any obligations in
respect of letters of credit or bankers acceptances; and (d) any guaranty of any
such obligations described in clauses “(a)” through “(c)” of any Person other
than Supplier or any of its Subsidiaries (other than in any case, accounts
payable to trade creditors, accrued liabilities, deferred revenue and operating
leases incurred in the ordinary course of business and non-current liabilities).
“Indemnified Party” shall have the meaning set forth in Section 15.03.
“Indemnifying Party” shall have the meaning set forth in Section 15.03.
“Initial Term” shall have the meaning set forth in Section 11.01.
“Insolvency Event” means the occurrence of any of the following: (i) Supplier or
any of its Material Subsidiaries (A) voluntarily commences any case or files any
petition seeking bankruptcy, winding up, dissolution, liquidation,
administration, moratorium, reorganization or other relief under any federal,
state or foreign bankruptcy, insolvency, administrative receivership or similar
law nor or hereafter in effect, (B) consents to the institution of, or fails to
contest in a timely and appropriate manner, any involuntary proceeding or
petition described in clause (ii) below, (C) files an answer admitting the
material allegations of a petition filed against it in any such proceeding,
(D) applies for or consents to the appointment of a receiver, administrator,
administrative receiver, trustee, custodian, sequestrator, conservator or
similar official for Supplier or any of its Material Subsidiaries for a
substantial part of its assets, (E) makes a general assignment or arrangement
for the benefit of creditors or (F) takes any corporate action for the purpose
of authorizing any of the foregoing; or (ii) upon the commencement of an
involuntary case against Supplier or any of its Material Subsidiaries or the
filing of an involuntary petition seeking bankruptcy, winding up, dissolution,
liquidation, administration, moratorium, reorganization or other relief in
respect of Supplier or any of its Material Subsidiaries or its or their debts,
or of a substantial part of its or their assets, under any federal, state or
foreign bankruptcy, insolvency, administrative, receivership or similar Law now
or hereafter in effect, provided, that such involuntary proceeding in this
clause (ii) is not dismissed within a period of thirty (30) days after the
filing thereof, or if any court order grants the relief sought in such
involuntary proceeding.
“Integration Services” shall have the meaning set forth in Section 5.01(a).
“Intellectual Property” means all rights associated with the following: (a)
patents and applications therefor, utility models and applications therefor and
statutory invention registrations (including any continuations,
continuations-in-part, divisionals, reissues, renewals, foreign counterparts or
modifications for any of the foregoing); (b) trade secret rights, rights in
know-how and all other rights in or to confidential business or technical
information; (c) copyrights in works of authorship of any type (including
copyrights in Software), mask work rights and design rights, whether or not
registered, and registrations and applications for registration thereof, and all
rights therein provided by applicable international treaties or conventions, all
moral and common law rights thereto; and (d) any similar, corresponding or
equivalent rights to any of the foregoing anywhere in the world. For clarity,
“Intellectual Property” does not include any rights in Trademarks.
“Joint Roadmap” shall have the meaning set forth in Section 7.01.
“Late Stability Backstop Services” shall have the meaning set forth in Section
12.03(e).
“Late Stability Ramp Down Period” shall have the meaning set forth in
Section 12.03(e)(ii).
“Late Stability Step-In Right” shall have the meaning set forth in
Section 12.02(c).
“Late Stability Triggering Event” shall have the meaning set forth in
Section 12.01(b).
“Law” means any law, treaty, statute, ordinance, rule, code or regulation of a
Governmental Authority.
“Licensed Feedback” shall have the meaning set forth in Section 4.09.
“Liquidity Ratio” means the ratio of (i)(a) Unrestricted Cash and Short Term
Investments plus (b) undrawn revolving credit facilities or lines of credit of
Supplier, to (ii) (a) the sum of (1) the aggregate amount of projected capital
expenditures and working capital requirements of Supplier for the next rolling
twelve (12) month period, plus (2) the aggregate principal amount of cash
payments with respect to interest and other required payments, in the form of
amortization or otherwise, on all Indebtedness of Supplier for the next rolling
twelve (12) month period, and without duplication, the aggregate principal
amount of all Indebtedness of Supplier outstanding on the applicable date having
a remaining term to maturity of one year or less, plus (3) the aggregate amount
of actual and projected cash tax payments of Supplier for the next rolling
twelve (12) month period minus (b) Supplier’s LTM EBITDA, in each case (other
than with respect to LTM EBITDA) with such calculation of capital expenditure
projections, working capital projections, debt service, tax payment and/or
similar cashflow forecasts in this definition as prepared in good faith and
consistent with similar capital expenditure projections, working capital
projections, debt service, tax payment and similar cashflow forecasts presented
to the board of directors or senior management of Supplier in the ordinary
course of business.
“Losses” means any and all losses, damages, liabilities, costs (including
reasonable out-of-pocket costs of investigation) and expenses, including
interest, penalties, settlement costs, judgments, awards, fines, costs of
mitigation, court costs and fees (including reasonable attorneys’ fees and
expenses).
“LTM EBITDA” means, as of any date of determination, with respect to the four
fiscal quarters most recently ended for which financial statements are
available, the sum (for purposes of such calculation, not to be less than zero)
for such four fiscal quarters of (1) net income as reflected on a statement of
operations prepared on a consolidated basis in accordance with generally
accepted accounting principles as ordinarily applied by Supplier plus (2) (i)
provisions for taxes based on income, profits, losses or capital of Supplier and
its Subsidiaries for such quarter, (ii) interest expense and (iii) depreciation
and amortization (including, without limitation, amortization of intangibles),
(iv) stock-based compensation, in each case (x) without duplication, (y) solely
to the extent such amount was deducted in calculating such net income and (z)
solely with respect to the applicable quarter. Solely for purposes of
calculating EBITDA for periods containing fiscal quarters ended prior to the
date hereof, EBITDA for the fiscal quarters ended December 31, 2018, March 31,
2019 and June 30, 2019 shall be $[***], $[***] and $[***], respectively.
“LTM Gross Margin” means, as of any date of determination, with respect to the
four fiscal quarters most recently ended for which financial statements are
available, the sum (for purposes of such calculation, not to be less than zero)
for such four fiscal quarters of (1) consolidated revenue less (2) cost of goods
sold, in each case as reflected on the statement of operations prepared on a
consolidated basis in accordance with generally accepted accounting principles
as ordinarily applied by Supplier. Solely for purposes of calculating gross
margin for periods containing fiscal quarters ended prior to the date hereof,
gross margin for the fiscal quarters ended December 31, 2018, March 31, 2019 and
June 30, 2019 shall be $[***], $[***] and $[***], respectively.
“Markup” means either the Verisure Developed Products Markup or the Arlo Catalog
Products Markup.
“Material Adverse Effect” means (x) any effect, event, change, development,
occurrence, circumstance or state of facts that, individually or in the
aggregate, has had or would reasonably be expected to have, a material adverse
effect on (i) the assets, business or financial condition of Supplier and its
Subsidiaries, individually or taken as a whole, and/or (ii) the ability of
Supplier or any of its Subsidiaries, as applicable, to perform their respective
obligations under this Agreement in a timely manner or (y) the Liquidity Ratio
is less than [***] and Supplier’s
Unrestricted Cash and Short Term Investments plus undrawn available lines of
credit are below $[***].
“Material Subsidiary” means any Subsidiary of Supplier that (a) has any
Indebtedness that is material in relation to Supplier and its Subsidiaries,
taken as a whole, (b) guarantees any material Indebtedness of Supplier or any
other Material Subsidiary, (c) is party to any contract, lease or license that
is material in relation to Supplier and its Subsidiaries, taken as a whole, (d)
is the employer to a material number of employees of Supplier and its
Subsidiaries, taken as a whole, (e) is otherwise material in relation to the
business, operations, affairs, financial condition, assets, properties, or
prospects of Supplier and its Subsidiaries, taken as a whole, or (f) any
Subsidiary which meets any of the following conditions: (A) the Supplier and its
other Subsidiaries’ investments in and advances to the Subsidiary exceed ten
percent (10%) of the total assets of the Supplier and its Subsidiaries
consolidated as of the end of the most recently completed fiscal year (for a
proposed combination between entities under common control, this condition is
also met when the number of common shares exchanged or to be exchanged by the
Supplier exceeds 10 percent of its total common shares outstanding at the date
the combination is initiated); (B) the Supplier and its other Subsidiaries’
proportionate share of the total assets (after intercompany eliminations) of the
Subsidiary exceeds ten percent (10%) of the total assets of the Supplier and its
Subsidiaries consolidated as of the end of the most recently completed fiscal
year; or (C) the Supplier’s and its other Subsidiaries’ equity in the income
from continuing operations before income taxes of the Subsidiary exclusive of
amounts attributable to any non-controlling interests ten percent (10%) of such
income of the Supplier and its Subsidiaries consolidated for the most recently
completed fiscal year.
“Minimum Annual Commitment” shall have the meaning set forth in Section 8.03.
“Net Debt” means, as of any date of determination, the aggregate principal
amount of Indebtedness as reflected on a balance sheet prepared on a
consolidated basis in accordance with generally accepted accounting principles
as ordinarily applied by Supplier less the aggregate amount of Unrestricted Cash
and Short Term Investments; provided that, for purposes of this definition,
total liabilities will be calculated without giving effect to any election under
FASB ASC Topic 825 (or any other Financial Accounting Standard or similar
principle or guidance having a similar result or effect) to value any
indebtedness or other liabilities at “fair value”.
“New Product” shall have the meaning set forth in Section 2.28.
“Non-Defective Product” shall have the meaning set forth in Section 2.22(e).
“ODMs and Original Suppliers” means all original design manufacturers of
Supplier from time to time (including, without limitation, Foxconn and
Pegatron).
“Open Source Software” means Software for which the Source Code is generally
made publicly available, and that is licensed under the terms of various
published open source Software license agreements or copyright notices
accompanying such Software.
“Party” means Supplier and Customer individually, and “Parties” means Supplier
and Customer collectively, and, in each case, their permitted successors and
assigns.
“Person” means an individual, corporation, partnership, limited liability
company, association, trust, incorporated organization or other single entity.
“Personnel Lists” shall have the meaning set forth in Section 5.04.
“Prepayments” shall have the meaning set forth in Section 8.01.
“Product Addendum” shall have the meaning set forth in Section 2.01.
“Product Information” shall have the meaning set forth in Section 2.19(a).
“Product Invoice” shall have the meaning set forth in Section 8.06.
“Products” shall have the meaning set forth in the Recitals.
“Product Payments” shall have the meaning set forth in Section 8.02.
“Project Leader” shall have the meaning set forth in Section 4.02(a)(iv).
“Purchase Order” means a request for Products that has been made by a Customer
Entity.
“Records” shall have the meaning set forth in Section 6.01.
“Relationship Manager” shall have the meaning set forth in Section 7.02(a).
“Representative” of a Person means any director, officer, employee, agent,
consultant, accountant, auditor, attorney or other representative of such
person.
“Services Invoice” shall have the meaning set forth in Section 5.03.
“Software” shall mean any firmware, end user software, driver software,
interface (including graphical user interface) software, operating software or
other software program.
“Source Code” shall mean the human-readable source code for the applicable
Software, as appropriate, in the appropriate programming language, and which
shall contain sufficient narrative so as to reasonably enable a Software
programmer having average skill and ability in computer application programming
to understand, maintain and modify the source code.
“Specification” means a Product and/or Development Services specification set
out in the relevant Statement of Work and any other specifications and
amendments agreed in writing between the Supplier and the Customer from time to
time.
“Statement of Work” or “SOW” shall have the meaning set forth in Section 4.02.
“Step-In Rights” shall have the meaning set forth in Section 12.02(c).
“Subsidiary” or “Subsidiaries” of Customer, Supplier or any other Person means
any corporation, partnership or other legal entity of which Customer, Supplier
or such other Person, as the case may be (either alone or through or together
with any other Subsidiary), owns, directly or indirectly, more than 50% of the
stock or other equity interests the holder of which is generally entitled to
vote for the election of the board of directors or other governing body of such
corporation or other legal entity.
“Supplier” shall have the meaning set forth in the Preamble.
“Supplier Personnel” means the employees, agents, subcontractors, suppliers and
invitees of the Supplier engaged, or due to be engaged, in carrying out, or
required to carry out, the Supplier’s obligations under the Agreement.
“Supplier Services Manager” shall have the meaning set forth in Section 7.02(b).
“Supplier SOW Technology” shall have the meaning set forth in Section
4.02(a)(ix).
“Supply Ramp Down Period” shall have the meaning set forth in
Section 12.03(a)(ii).
“Supply Triggering Event” means the termination of, or Supplier’s notification
of its intent to terminate, the supply of the Verisure Developed Products by
Supplier to Customer for any reason, unless (i) in accordance with the terms
hereof or (ii) Customer has provided its prior written consent for such
termination.
“Support Agreement” shall have the meaning set forth in Section 12.01(b)(iii).
“Technical Manufacturing Information” means the manufacturing information,
process and technology used by Supplier or its sub-contractors to design,
develop, test or manufacture the Product including, but not limited to: (i)
specifications, Software, schematics, designs, patterns, drawings or other
materials pertinent to the most current revision level of manufacturing and
assembly of the Product, including any mask work and topography information and
product release notes; (ii) detailed component information; (iii) copies of all
inspection, manufacturing, test and quality control procedures and any other
work processes; (iv) jig, fixture and tooling designs; (v) Supplier history
files; (vi) support documentation; and (vii) any additional technical
information or materials specified in a Product Addendum.
“Termination Backstop Services” shall have the meaning set forth in
Section 12.03(a).
“Termination Event” shall have the meaning set forth in Section 11.03(a).
“Territory” shall mean all the countries and jurisdictions in the European
continent, including, without limitation, Albania, Andorra, Armenia, Austria,
Azerbaijan, Belarus, Belgium, Bosnia and Herzegovina, Bulgaria, Croatia, Cyprus,
Czech Republic, Denmark, Estonia, Finland, France, Georgia, Germany, Greece,
Hungary, Iceland, Ireland, Italy, Kazakhstan, Kosovo, Latvia, Liechtenstein,
Lithuania, Luxembourg, Malta, Moldova, Monaco, Montenegro, The Netherlands,
North Macedonia, Norway, Poland, Portugal, Romania, San Marino, Serbia,
Slovakia, Slovenia, Spain, Sweden, Switzerland, Turkey, Ukraine, the United
Kingdom (including, for clarity, its constituent parts) and Vatican City.
“Testing Materials” shall have the meaning set forth in Section 2.22(e).
“Total Commitment” shall have the meaning set forth in Section 8.03.
“Trademarks” means trademarks, trade names, service marks, service names, trade
dress rights, domain names, social media identifiers, URLs, IP addresses, IP
address ranges and websites and similar designation of origin, in each case
whether registered or unregistered, and all goodwill symbolized thereby and
associated therewith.
“Triggering Events” shall have the meaning set forth in Section 12.01(b).
“Unavailability” shall have the meaning set forth in Section 2.03.
“Unrestricted Cash and Short Term Investments” means cash, cash equivalents and
short term investments, in each case as reflected on a balance sheet prepared as
of such date on a consolidated basis in accordance with generally accepted
accounting principles as ordinarily applied by Supplier.
“VDP License” shall have the meaning set forth in Section 9.04.
“Verisure Developed IP” shall have the meaning set forth in Section 9.02.
“Verisure Developed Products” shall have the meaning set forth in the Recitals.
“Verisure Developed Products Markup” means, for Verisure Developed Products, a
markup of [***] percent ([***]%).
“Verisure Security Business” shall have the meaning set forth in the Recitals.
“Volume Forecast” shall have the meaning set forth in Section 2.02.
“Warranty Period” shall have the meaning set forth in Section 2.22(d).

ARTICLE II    

SUPPLY

Section 2.01    Arlo Catalog Products to be Provided. Subject to the terms and
conditions of this Agreement, including that Supplier has reasonably determined
that such products may be made available outside of the Existing Territory in
accordance with Section 2.19, the Arlo Catalog Products supplied to the Customer
Entities during the term of this Agreement shall include all products that
Supplier provides to its partners, resellers, distributors,
retailers and other channels, but at a minimum, Supplier shall supply the
products and services set forth in Schedule 2.01 herein (the “Product
Addendum”).

Section 2.02    Volume Forecasts. Customer shall provide to Supplier, within the
first [***] of the month, in an agreed format, a rolling forecast of the
quantity of the Products it requires, by [***], for the following [***] and the
approximate dates on which it will require the Products to be supplied (the
“Volume Forecast”).
(a)
The Volume Forecast will only be binding in respect of those components that
require more than [***] to be delivered at the manufacturing facility, as
certified by Supplier on a [***] basis (the “Long Lead Time Components”);

(b)
Supplier shall not allocate any Long Lead Time Components to any customer other
than Customer until Customer places the relevant Purchase Order;

(c)
In the event Customer places a Purchase Order that is below the Volume Forecast,
Customer will be liable for the Long Lead Time Components applicable to such
Purchase Order; provided that Supplier takes all commercially reasonable steps
to mitigate the effects of such long lead times, including, without limitation
(i) using the components that were purchased by Supplier for, but are no longer
required by, Customer, in products for other customers of Supplier; (ii)
reselling the Long Lead Time Components to its own suppliers and (iii)
allocating such Long Lead Time Components to future orders by Customer;

(d)
Provided that Supplier has taken the mitigating steps set forth above and such
Long Lead Time Components remain unused or unsold, Customer will pay such unused
or unsold Long Lead Time Components at cost within [***] of receiving the
invoice from Supplier; and

(e)
Customer will be able to order up to [***] percent ([***]%) more of the Volume
Forecast (“Increased Forecast”) and Supplier shall use commercially reasonable
efforts to accommodate such increase.

Supplier will provide all information related to manufacturing component lead
times promptly after it becomes available and the Parties will work together in
good faith to optimize lead times.

Section 2.03    Supply of Products. Subject to the terms and conditions of the
Agreement, the Supplier shall supply, for the benefit of the Customer and the
Customer Entities, such quantities of the Products as set out in the Purchase
Order. Supplier shall ensure that it maintains sufficient quantities of the
Products to meet the Volume Forecasts provided by the Customer and will use
commercially reasonable efforts to fulfil any Increased Forecasts. If at any
time during the term of this Agreement the Supplier determines that it will not
be able to meet purchase orders received from Customer or any of its other
customers for a specific period of time (the “Unavailability”), Supplier shall
immediately notify Customer thereof. In connection with the Unavailability,
Supplier shall (i) through the third anniversary of the Initial Term, with
respect to the fulfillment of products among all of its customers, give Customer
the same priority
as it gives to its top two customers; and (ii) for the remainder of the term of
this Agreement, give Customer a pro rata share of the available Products
equivalent to the percentage of Customer’s Product sales as a proportion of
Supplier’s total sales in the most recent calendar year.
For clarity, subject to Section 4.04, Supplier may subcontract to an Affiliate
the performance of its obligations under this Article 2, including the
acceptance, fulfilment and receipt of payment for each Purchase Order.

Section 2.04    Purchase Orders. Customer may, from time to time on its own
behalf or on behalf of any Customer Entity, and any Customer Entity may from
time to time on its own behalf, order Products from the Supplier by completing
and issuing a Purchase Order and submitting it to the Supplier in accordance
with the procedure detailed in this Section 2.04. Each Purchase Order shall:
(a)
be given in writing (whether air mail or electronic form);

(b)
where relevant specify:

(i)
the type, price, currency and quantity of any Products ordered; and

(ii)
the requested Delivery Date(s) and Delivery Location for such Products;

(c)
contain an order number; and

(d)
specify the registered name, tax identification number and address of the
Customer Entity to be invoiced by the Supplier for the Fees.


Section 2.05    Acceptance. The Supplier shall notify the relevant Customer
Entity promptly, and in any event within five Business Days of receiving a
Purchase Order, whether or not it accepts the Purchase Order and, if it accepts
the Purchase Order, the Delivery Date. Supplier will not reject a Purchase Order
that: (i) is consistent with the Volume Forecast; and (ii) has a delivery date
that is at least [***] (for sea freight to the Delivery Locations set forth on
Section 2.07 herein) or [***] (for air freight) from the date of the Purchase
Order; provided that Supplier may reject Purchase Orders with a delivery date
that cannot be met entirely because of exceptional or unforeseen circumstances,
in each case, that are outside of Supplier’s control. Failure to issue a written
Purchase Order rejection within such period shall be deemed an acceptance of the
Purchase Order on the terms set out therein. Supplier will use commercially
reasonable efforts to accept Purchase Orders for Increased Forecasts. Upon
acceptance or deemed acceptance of a Purchase Order in accordance with this
Section 2.05, Supplier shall be bound to supply and perform, and the Customer
(or, without limiting Section 8.07(c), the relevant Customer Entity) shall be
bound to purchase, the relevant Products. Attached as Schedule 2.05 is a list,
as of the Effective Date, of all Customer Entities that may be issuing Purchase
Orders. Customer may amend Schedule 2.05 from time to time by written notice to
Supplier.

Section 2.06    Purchase Order Cancellation. A Customer Entity which has placed
a Purchase Order for Products which has been accepted by Supplier may not cancel
such Purchase Order.

Section 2.07    Purchase Order Product Fulfilment. Supplier shall deliver the
Products to or make the Products available for collection from, the Delivery
Location by or on the Delivery Date(s). The Delivery Locations as of the
Effective Date are:
(a)    for all Products to be marketed and sold via the retail channel:
Moerdijk, The Netherlands; and
(b)    for all Products to be marketed and sold via the Verisure Security
Business: Guadalajara (Madrid area), Spain.
The Delivery Locations may change at Customer’s sole discretion, provided: (i)
the Delivery Location remains in the Territory; (ii) Customer has given Supplier
advance written notice of such change; and (iii) for Purchase Orders accepted
after such notice, Supplier has a ninety (90) day period to shift all deliveries
to the new location. In the event a Party wants to add an additional Delivery
Location, the Parties will discuss in good faith the possibility of the same.

Section 2.08    Packaging and Handling. Supplier shall properly pack, mark and
ship Products as instructed by Customer and otherwise in accordance with
applicable Law and industry standards, and shall provide Customer with shipment
documentation showing the purchase order number, the quantity of pieces in
shipment, the number of cartons or containers in shipment, the bill of lading
number and the country of origin. Further, Supplier shall:
(a)    where reasonably required by the relevant Customer Entity, remove all
packaging and leave the Delivery Location clear of waste;
(b)    label the Products, packaging, master boxes and pallets in accordance
with the reasonable instructions of the relevant Customer Entity and any
applicable regulations or requirements of any applicable carrier, and properly
packed and secured so as to protect them from loss or damage in accordance with
Good Industry Practice and to ensure they reach their destination in an
undamaged condition. Supplier shall ensure that a packing note quoting the
Purchase Order number accompanies each delivery or consignment of the Products
and is displayed prominently on all packages; and
(c)    Supplier will promptly provide to the relevant Customer Entity all
reasonable assistance to help facilitate the importation of the Products and
take all reasonably necessary action to assist Customer in ensuring the Products
are granted prompt customs clearance.

Section 2.09    Surplus. Unless otherwise agreed between the Parties in writing,
no Customer Entity will have any liability to pay for, and any Customer Entity
may refuse, any surplus Products delivered by the Supplier. Any surplus Products
shall be collected by the Supplier at the Supplier’s cost promptly following a
request by the Customer Entity.

Section 2.10    Transfer of Title and Risk of Loss. Supplier shall be
responsible for arranging and paying all shipping, insurance and export costs
related to the freight of the Products under DDU (Incoterms 2010) to the
Delivery Location, unless otherwise agreed upon by both Parties on a shipment by
shipment basis. For the avoidance of doubt, Customer shall be responsible for
performing customs clearance and paying all relevant customs and import duties
and inspection costs associated with the delivery of the Products to the
Delivery Location. Title to the Products will pass on to the Customer at the
Delivery Location. Risk in any Products rejected by the Customer pursuant to
Section 2.15 hereof shall pass back to the Supplier once the Supplier has
collected the rejected Products pursuant to Section 2.15, and risk in any
surplus Products shall pass back to the Supplier on the earlier of (i) at the
point of Supplier’s collection of the same at the Delivery Location; and (ii)
[***] from the date Supplier receives Customer’s notice to collect the Products
from the Delivery Location.

Section 2.11    Price List. Supplier’s price list will include DDU pricing,
assuming sea freight and associated lead times; provided that Customer may
request air shipments in the Purchase Order provided that Customer promptly pays
any incremental cost as a result of the change from sea to air freight. Supplier
shall, on a quarterly basis, request quotes from third party vendors on freight
pricing and, where there has been a change in price, provide Customer with such
quotes. The Parties will compare such quotes and discuss freight pricing on each
meeting of the Governance Committee, and the Parties may revisit the use of DDU
depending on the results of such discussion.

Section 2.12    Meeting Delivery Date. Supplier shall notify the relevant
Customer Entity promptly after receipt of a Purchase Order if the requested
Delivery Date(s) for the Products will not be met and shall propose an
alternative Delivery Date. Further:
(a)    Supplier shall use commercially reasonable efforts to meet the Delivery
Date(s);
(b)    Unless otherwise specified in the Purchase Order or otherwise agreed in
writing by the Parties, no Customer Entity shall be required to accept delivery
in instalments, outside its respective normal business hours as notified to the
Supplier from time to time, or from or at a location different from the Delivery
Location. The Customer Entity shall have no liability to the Supplier in respect
of any Products delivered to or made available for collection at any location
different from the Delivery Location and any such Products shall be collected by
the Supplier at the Supplier’s cost promptly following a request by the Customer
Entity.

Section 2.13    Delayed Delivery. If the Supplier is unable for any reason to
deliver the Products by the Delivery Date, the Customer Entity may, after the
passage of [***] after the Delivery Date (“Grace Period”), deduct from the Fees
the following rate for each week of delay after the Grace Period until the
actual delivery of all such Products:
Amount payable per week of delay after the Grace Period
[***]% of the value of order.

Customer’s ability to deduct from the Fees under this Section 2.13 shall be
capped in relation to each order of Products at [***]% of the value of that
order, unless otherwise agreed by the Parties. The Fee reduction set out in this
Section 2.13 is Customer’s sole and exclusive remedy in the event of a delivery
of the Products after the Delivery Date.
[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED

Section 2.14    Quality Standards; Inspections and Acceptance Testing. Supplier
shall meet or exceed (i) Supplier’s current quality standards for the Arlo
Catalog Products, and (ii) the quality standards for the Verisure Developed
Products to the extent set out in the relevant Statement of Work or as otherwise
mutually agreed in writing. Supplier, or its designee, shall perform quality
inspections of the Products before shipment and will certify inspection results
in the manner reasonably requested by Customer or otherwise in accordance with
industry standards. Further:
(a)    subject to the provisions of Section 2.14(b), the Customer Entity may
reject any Product which it reasonably considers does not conform to the
Specifications or this Section 2.14.
(b)    The Customer shall have the right to inspect the Products upon arrival at
the Delivery Location.
(c)    Any inspection, testing, checking, rejection or approval made, carried
out or given by or on behalf of the Customer shall not relieve the Supplier from
any obligation under this Agreement nor prejudice any of the powers or remedies
of any Customer Entity.
(d)    Without prejudice to the foregoing, if a Statement of Work specifies any
additional acceptance tests and/or other acceptance procedures applicable to the
Products, the Supplier shall comply with its obligations relating to such
acceptance testing and/or other acceptance procedures as stated in the relevant
Statement of Work.
(e)    If, as a result of such inspection and/or review of samples under
Section 2.14(a) and/or as a result of any additional acceptance testing and/or
other acceptance procedures pursuant to Section 2.14(d), the Customer is not
satisfied (acting reasonably) that the Products will conform in all respects
with this Agreement and the Customer so informs the Supplier, the Supplier shall
promptly take all steps necessary to ensure conformance.
(f)    Supplier shall supply Customer in good time with any instructions or
other information necessary for acceptance of Products.

Section 2.15    Products which are not Acceptable. Customer may at any time
within [***] following the point of inspection reject any Products which, in the
reasonable opinion of the Customer, do not conform to this Agreement. A failure
by Customer to reject the Products within the [***] shall be deemed an
acceptance of such Products. Subject at all times to Supplier’s right to dispute
Customer’s rejection in accordance with Section 2.15(e) below:
(a)    the Customer Entity shall notify the Supplier in writing of any defect by
reason of which the Customer Entity alleges that the Products delivered are not
in accordance with the relevant Specification;
(b)    if the Customer Entity rejects any Products which are “dead on arrival”
or otherwise damaged or not in accordance with the relevant Specification, the
Supplier shall at its sole cost and risk and if requested by the Customer
Entity:
(i)    collect the rejected Products from the Customer Entity promptly (and in
any event within [***] of receiving notice from the Customer or any other
Customer Entity requiring it to do so); and
(ii)    promptly, and in any event within [***] of receiving a notice of
rejection from the Customer Entity, supply replacement Products which are in
accordance with the relevant Specification;
(c)    If the Supplier fails to collect rejected Products in accordance with
Section 2.15(b)(i) above, the Customer Entity shall be entitled to dispose of
such Products or return them to the Supplier (and where Products are returned,
the Supplier shall accept the return of such Products), and the Supplier shall
promptly reimburse the Customer Entity’s reasonable costs of doing so;
(d)    If the Supplier fails to supply replacement Products in accordance with
Section 2.15(b)(ii), the Supplier shall, at the Customer Entity’s request,
refund to the Customer that part of the Fees attributable to the Products
concerned; and
(e)    If there is any difference of opinion between the Parties as to whether
any Products supplied by the Supplier are in accordance with the relevant
Specification, the matter shall, at the request of either the Supplier or the
Customer, be determined in accordance with Section 16.01.

Section 2.16    Tooling; Refurbished Products. Customer will have the right to
purchase from Supplier relevant tooling and test equipment for Products to
support reverse logistics processes and for Customer to perform testing within
its own logistics centers. Customer will have the right to purchase plastics and
packaging from Supplier at cost for purposes of refurbishing Products.

Section 2.17    Product Requirements. Supplier shall ensure that the Products
(other than any Background IP provided by Customer) comply with applicable Law,
including regulatory requirements, and with any standards, certification and
marking requirements set out in the relevant Product Addendum or Statement of
Work. Supplier shall have procedures in place as required to demonstrate that it
takes all necessary precautions and exercises all due diligence to satisfy all
standards and certifications relating to safety, legality and quality; and
applicable Laws. To the extent it is within Supplier’s control after
commercially reasonable efforts, Supplier shall ensure that its own suppliers
are subject to equivalent obligations to take all necessary precautions and
exercise all due diligence to those set out in this Section 2.17.

Section 2.18    Security and Data Privacy.
(a)    The Parties will establish collaborative processes to ensure compliance
with applicable licenses and regulation, including in relation to the EU General
Data Protection Regulation or (as the context permits) the General Data
Protection Regulation as adopted in the United Kingdom pursuant to the European
Union (Withdrawal Act) 2018 (collectively, “GDPR”) and other data privacy
regulation. This collaborative process will adhere to GDPR rules and other data
privacy rules and be mutually agreed upon by the Parties to maximize data
protections, end user privacy, and data security while enabling the fulfilment
of the end user features across the companies’ infrastructure and products. This
may include updates to end user licenses, privacy statements, and other
agreements. The Parties will also collaborate on processes for data requests,
“right to be forgotten” requests, and other related procedures. Moreover, the
provisions of Schedule 2.18 shall apply and Supplier agrees to abide by the
same.
(b)    In furtherance of Supplier’s obligation to comply with applicable Law,
Supplier shall ensure that, in designing the Products, it takes into
consideration the impact of privacy Laws and regulatory standards on the use of
the Products within the Territory. Customer may submit to Supplier any privacy
enhancing features for the Products, and Supplier agrees to consider such
features in good faith.

Section 2.19    Production and Technical Manufacturing Information Records.
Supplier shall provide Customer with all technical documentation on the Products
and related testing required for Customer to comply with its own regulatory
requirements where Supplier has agreed in its reasonable discretion to
distribute a Product outside of the Existing Territory; provided that in each
case requirements that are specific to the Verisure Developed Products shall be
the Parties’ joint responsibility. Customer shall provide advance notice of any
new countries for which Supplier needs to obtain product certification, Supplier
agrees to take commercially reasonable efforts to achieve such certifications,
and any out-of-pocket costs required for such new certifications shall be
assumed by Customer. Further, only to the extent necessary for Customer to
comply with regulatory requirements:
(a)    On or before each Delivery Date for any Product, the Supplier shall
provide the Customer with all required Technical Manufacturing Information and
other information relating to the Product (“Product Information”), as
applicable, in English.
(b)    On or before each Delivery Date for a new or modified Product, the
Supplier shall provide the Customer with updates to the Technical Manufacturing
Information and Product Information and all other information reasonably
required, in English (or if required by Customer, in other languages), to the
extent required for the preparation of user and technical materials to make
available with the relevant Product.
(c)    The Supplier shall keep the Technical Manufacturing Information and
Product Information referred to in this Section 2.19 for a minimum period of ten
years from the time it is first provided to the Customer. During this period the
Supplier shall, at the request of the Customer, provide the Customer with
further copies of such Technical Manufacturing Information and Product
Information on request.

Section 2.20    End Of Life Arlo Catalog Products. Supplier is permitted to
discontinue the supply of any Arlo Catalog Product during the term of this
Agreement in accordance with its end-of-life policy (as updated by Supplier from
time to time) (“EOL Policy”). Schedule 2.20 sets forth Supplier’s EOL Policy as
of the Effective Date. Supplier shall provide Customer with any updates to its
EOL Policy throughout the term of this Agreement.
One-Time Buy. Supplier shall give Customer the opportunity to place an order for
the remainder of its stock of any Arlo Catalog Product that Supplier has
discontinued pursuant to its end-of-life policy for distribution in the
Territory only (“EOL Product”) upon terms and timing to be agreed.
(a)    Support Period. Supplier shall continue to support any EOL Product until
the later of (i) the end of the Warranty Period for the last such EOL product
sold and (ii) the longest period for which Supplier supports any other EOL
Product (the “EOL Support Period”).
(b)    Quality of Support. During the EOL Support Period, Supplier shall provide
support for any EOL Product at a level of service and in a manner consistent
with how Supplier provides or conducts such services (or similar services) as of
the date of sale of the last such EOL Product.
(c)    Security Patch. If a security issue arises with respect to any EOL
Product, Supplier shall provide a security patch to Customer at Customer’s
reasonable request during the term of this Agreement or, if outside of the term
of this Agreement, under the Backstop TSA.

Section 2.21    Product Recalls. In the event that the Supplier issues a Product
withdrawal or recall, the Supplier acknowledges that Customer may have to
re-inspect batches of the same Product previously supplied which may give rise
to rejection notes in respect of Products in the distribution centers of the
Customer Entities. Supplier shall provide all necessary assistance required by
the Customer Entities for the purposes of identifying Products potentially
affected by the withdrawal or recall notice, and the Supplier shall, subject to
the liability cap set out in Section 15.04, reimburse Customer for (i) the costs
incurred in respect of any visits to sites where the Products are installed;
(ii) the costs of removing the Products from the installed sites; (iii) the
costs of procuring and installing replacement products; (iv) transportation
costs; and (v) costs of testing, shipment and any additional required
inspections, provided that Customer can demonstrate it could not reasonably have
avoided such costs by acting in accordance with established market practice or
by taking all reasonable steps to monitor and mitigate such costs.

Section 2.22    Other Supply Chain Terms.
(a)    Open Book Arrangement. With respect to the supply of Products and the
provision of Associated Services to Customer, Supplier shall provide an open
book arrangement, providing Customer with full transparency on costs to the same
level of detail as managed internally within Supplier.
(b)    Cost Reduction. Without limiting the Total Commitment and the Minimum
Annual Commitment or Supplier’s guaranteed margins, the Parties will use their
reasonable best efforts to achieve a [***] percent ([***]%) year-over-year
landed cost reduction for each Product, taking into account total combined cost
implications for both Parties.
(c)    Working Capital Forecasts. Supplier shall provide [***] rolling working
capital forecasts to Customer.
(d)    Warranty/Returns. Supplier’s product warranty shall include that, for a
period of [***] (unless a longer time period is requested by Customer for
specific

models and/or channels in which case Customer will assume such additional costs)
from the date that the Products arrive to the Delivery Location (the “Warranty
Period”), the Products shall: (i) be free from defects in materials and
workmanship; and (ii) conform to the relevant Product Addendum and the relevant
Specification.
(e)    Testing Materials. Supplier will, promptly after the Effective Date, and
as required during the term of this Agreement, deliver to Customer all tools,
materials, supplies and documentation necessary or reasonably required for the
inspection and testing of Products (“Testing Materials”), in each case to be
sold to Customer at cost. Supplier shall also provide maintenance services in
respect of the Testing Materials where reasonably required, at Supplier’s
then-current standard services rates. Customer shall bear the responsibility to
test and inspect Products to determine whether such Products fail to comply with
the warranties in this Section. If Customer reasonably determines that any one
or more of these warranties is not met during the Warranty Period, the Supplier
or its agents shall have the right to inspect such allegedly Defective Product
to verify that it is defective and/or to examine the root cause of any defect
and, unless the Supplier has reasonably determined that the Product is not a
Defective Product (the “Non-Defective Product”) (including providing evidence of
such findings) within a reasonable time after receiving the Product, the
Supplier shall, at the Customer’s option having regard to the applicable
circumstances, either repair, replace or refund (for the sums paid by the
Customer Entity for the relevant Product(s)) the Defective Products. The parties
shall agree on a Return Merchandise Authorization (RMA) process which shall
include, among others, the period of time within which the Supplier shall repair
or replace the Defective Products. Supplier agrees to return to Customer any
Non-Defective Products, at Customer’s cost, and the Parties will cooperate on
the process for such return.
(f)    User Relationship. Customer will be the primary contact for end users and
all Parties for whom Customer assumes a direct contractual relationship
worldwide in respect of all Level 1 and Level 2 technical support, warranty
claims and returns on Products bought from Supplier, including without
limitation, retail customers within the Territory. Supplier will be responsible
for all support for Arlo Smart Services for incidents that are Level 3 or above
as described in the Service Level Agreement.
(g)    Marketing and Advertising Materials. From time to time, at its
discretion, Customer may purchase from Supplier, at cost, available advertising,
marketing, communication, merchandising and/or display materials, samples and
testers related to the Products.

Section 2.23    Epidemic Product Defects. For purposes of this Agreement an
“Epidemic Defect” shall be deemed to have occurred if during the relevant
Warranty Period:
(a)    more than [***]% of the Products in any one Batch on a rolling [***]
basis are Defective Products due to the same or substantially the same defect,
in which case all Products in that Batch shall be regarded as being Defective
Products; or
(b)    more than [***]% of the Products in any one or more Batches on a rolling
[***] basis are Defective Products due to the same or substantially the same
defect,

in which case all Products in that product revision shall be regarded as being
Defective Products; or
(c)    more than [***]% of the Products on a rolling [***] basis are Defective
Products for any reason, in which case all Products in that product revision
shall be regarded as being Defective Products.

Section 2.24    Consequences of Epidemic Products. In the event that an Epidemic
Defect has occurred, the Supplier shall, subject at all times to the liability
cap set out in Section 15.04, reimburse the Customer for all reasonable
documented costs and expenses incurred by the Customer or any member of the
Customer Entities:
(a)    the costs incurred in respect of any visits by any Customer Entity to
sites where the Defective Products are installed;
(b)    the costs of removing the Defective Products from the installed sites and
returning them to the Supplier for repair or replacement;
(c)    the costs of reinstalling the repaired or replaced Defective Products at
their original locations;
(d)    transportation costs; and
(e)    costs of testing, shipment and any additional required inspections,
provided that Customer can demonstrate it could not reasonably have avoided such
costs by acting in accordance with established market practice or by taking all
reasonable steps to monitor and mitigate such costs.

Section 2.25    Notification and Recovery Plan. In the event that an Epidemic
Defect has occurred, the Parties shall implement the following procedure:
(a)    within [***] following the Customer delivering a notice of a suspected
Epidemic Defect to the Supplier (an “Epidemic Defect Notice”), the Supplier
shall give the Customer an initial response indicating its preliminary plan for
diagnosing the Epidemic Defect; and
(b)    within [***] following receipt of an Epidemic Defect Notice the Supplier
and the Customer shall diagnose the Epidemic Defect and the Supplier shall
propose a recovery plan to:
(i)    correct any possible Epidemic Defects expected to materialize in other
Products;
(ii)    eliminate the Epidemic Defect in all continuing manufacture of Products;
and
(iii)    put in place an appropriate work-around, as an interim solution, if
required to minimize the impact of the Epidemic Defect on the Customer Entities.
The Supplier’s proposed recovery plan shall be subject to the Customer’s prior
written approval, which shall not be unreasonably withheld or delayed. If the
Customer does not approve the Supplier’s proposed recovery plan the Customer
shall propose the required changes, and the Parties shall work together in good
faith in order to reach an agreed recovery plan as soon as is practical. Once
agreed, the Supplier shall promptly implement the agreed recovery plan.

Section 2.26    Pass-Through Rights. To the extent Supplier or its Affiliates
have, or during the term of this Agreement obtain, rights or benefits from any
ODMs and Original Suppliers that are more favorable than those provided for in
this Agreement, Supplier or the applicable Affiliate will pass on such rights to
Customer.
Section 2.27    Provision of Information. The Supplier shall promptly provide
the Customer with all information reasonably requested by the Customer relating
to the Products, relevant Batches and/or product revisions in order for the
Customer to assess whether or not an Epidemic Defect has occurred.

Section 2.28    New Product Launches. In respect of any new Product that
Supplier intends to market and sell outside the Territory (“New Product”):
(a)    Supplier shall inform Customer as early as reasonably possible of the
plan to launch the New Product as part of the Joint Roadmap sessions, so that
Customer can plan and prepare for its launch in the Territory; and
(b)    the Parties will work together to target a release date for the New
Product within the Territory, and Supplier shall use commercially reasonable
efforts to achieve a target release date within the Territory of [***] after the
launch of the New Product in the United States, subject to Supplier determining
whether the New Product may be legally made available in each relevant country
in the Territory, the applicable certification processes and other factors
outside the reasonable control of Supplier.

ARTICLE III    

EXCLUSIVITY

Section 3.01    Exclusivity in respect of Arlo Catalog Products. During the term
of this Agreement and subject to the terms and conditions hereunder, Customer
will have the exclusive (even as to Supplier) right to commercialize and
distribute the Arlo Catalog Products in the Territory, for all channels.

Section 3.02    Exclusivity in respect of Verisure Developed Products. Supplier
shall not supply (i) Verisure Developed Products or (ii) any products that
incorporate any Verisure Developed IP not licensed to Supplier under a Statement
of Work to any Person
(including end users) anywhere in the world, during or after the term of this
Agreement, and this provision shall expressly survive any termination of this
Agreement without time limitation.

Section 3.03    Exclusivity in respect of all Products. Subject to the following
sentence, Supplier shall not make, have made, supply or otherwise distribute,
whether directly or indirectly, any camera-related products or accessories for
sale within the Territory, other than through Customer. Customer acknowledges
and agrees that the distribution or supply of Supplier’s camera-related products
or accessories by unauthorized third parties (including unauthorized sales or
unauthorized resales of Supplier’s camera-related products or accessories on
e-commerce platforms) will not be a breach by Supplier of this Section, provided
that (i) Supplier refrains from selling the camera-related products or
accessories to Persons who Supplier knows or has reason to know are
unauthorized; (ii) Supplier does not endorse, support or otherwise facilitate
such unauthorized sales and (iii) Supplier takes commercially reasonable efforts
to prevent such unauthorized sales; provided that nothing in this Section 3.03
shall require that Supplier insert a prohibition on grey goods sales in its
contracts with its own customers if such customers do not accept such provision.

Section 3.01
Supply Exclusivity. During the term of this Agreement and subject to the terms
and conditions hereunder, and subject to Supplier meeting its development,
supply and material Escrow obligations, Customer will exclusively source
Products from Supplier. Customer shall have the right to commercialize camera
products, camera accessories and related services sourced from other suppliers,
including Customer’s own developed devices and services, anywhere in the world.
Solely in respect of the Verisure Security Business, if Customer is planning on
sourcing camera products, camera accessories or related services from a third
party, Customer will, if reasonable under the circumstances, offer such sourcing
opportunity to Supplier prior to offering it to a third party. Notwithstanding
the foregoing, Customer shall have discretion on whether to choose Supplier as
the vendor for such sourcing and provided, further, that Supplier will not be
required to provide Associated Services (as defined below) in respect of any
products sourced from a third party.


ARTICLE IV    

DEVELOPMENT SERVICES

Section 4.01    Development Services. Effective as of the Effective Date,
subject to the terms and conditions of this Agreement, Supplier shall provide to
the Customer Entity the following development services (each, a “Development
Service” and, collectively, the “Development Services”):
(a)    develop Verisure Developed Products in accordance with specifications
agreed in a Statement of Work. [***];
(b)    provide commercially reasonable ongoing development services and provide
all levels of support to Customer for the ongoing maintenance and support of the
Verisure Developed Products, including bug fixes, patches, updates, upgrades and
similar items; and
(c)    provide quarterly updates on plans and key technical resources for
Verisure Developed Products and for support of the same.

Section 4.02    Entering into Statements of Work.
(a)    Any Customer Entity may from time to time submit requests for Development
Services to be provided by Supplier to such Customer Entity in accordance with
the terms and conditions of this Agreement and such other terms as agreed upon
by the Parties and set forth in a statement of work (each, a “Statement of Work”
or “SOW”). All Statements of Work must be in writing and signed by a duly
authorized Representative of each of Supplier and the applicable Customer Entity
prior to the commencement of any Development Services under such Statement of
Work. Each Statement of Work shall be: (A) deemed to incorporate by reference
the terms and conditions of this Agreement, and (B) numbered and dated.
Statements of Work will be in the form set forth in Schedule 4.02(a), and will
contain the following elements:
(i)    a statement of the scope and objective of the project;
(ii)    a detailed description of the Development Services to be performed;
(iii)    identification of the Deliverables and schedule for delivery;
(iv)    the name of the Person designated by each Party (each, a “Project
Leader”) to serve on such Party’s behalf as the primary contact between the
Parties for such Development Services;
(v)    the term of such Statement of Work, including any renewal options;
(vi)    the personnel, material or other resources that the Supplier shall
provide to enable or support the services and any other of its obligations;
(vii)    the obligations of Customer and its necessary actions required for the
development of the Deliverables;
(viii)    a statement of key project assumptions and dependencies;
(ix)    [***];
(x)    provisions regarding Intellectual Property ownership, if different from
Section 9.02 herein;
(xi)    identification of applicable export control and government security
classifications for the Development Services;
(xii)    description of the features being specifically developed for Customer
(the “Customer Specific Features”) under the Statement of Work, if applicable;
(xiii)    the technical specifications for any products resulting from the SOW,
as well as standards and certifications applicable to the same, any notice or
marking requirements and any other relevant technical information.
(xiv)    such other special provisions as are unique to a specific SOW.

Section 4.03    Replacement of Project Leaders. Except as otherwise mutually
agreed to in writing in the applicable Statement of Work, each Party to a
Statement of Work may, in its sole discretion, appoint an adequately and
similarly qualified new or alternate Project Leader for each Statement of Work
to manage its obligations hereunder; provided that any new Project Leader
appointed by Supplier requires Customer’s prior written consent, which shall not
be unreasonably withheld or delayed. Subject to the foregoing, each Party to a
Statement of Work agrees to provide the other Party with written notification if
and when such Party appoints a new or alternate Project Leader.

Section 4.04    Subcontracting. Supplier may hire or engage one or more
subcontractors to perform any or all of its obligations under this Agreement;
provided that (a) any agreements with such subcontractors conform to the
provisions set forth in this Agreement, including in connection with quality,
confidentiality and intellectual property; (b) any subcontractor engaged to
perform all or part of the manufacturing of the Products that is not currently
engaged by Supplier or its Affiliates as of the Effective Date requires
Customer’s prior written approval, which shall not be unreasonably withheld or
delayed; (c) Supplier shall use the same degree of care in selecting any such
subcontractor as it would if such subcontractor was being retained to provide
similar services to Supplier, and no less than a reasonable degree of care and
diligence; and (d) Supplier shall in all cases remain primarily responsible for
and liable for the performance of all of its obligations hereunder and the
actions or omissions of its subcontractors.

Section 4.05    Development Services Pricing. The pricing for the Development
Services is as follows:
(a)    Customer will pay Supplier USD 10,000,000 as consideration for the
Development Services set forth in [***]. These payments will be made as set
forth in Schedule 4.01(a). When the relevant milestone has been achieved, an
installment payment is fully vested and non-refundable.
(b)    For Development Services other than set forth in Section 4.01(a) above,
Customer will pay [***].

Section 4.06    Dedicated Team. Supplier shall, during the process in which the
Parties are agreeing on a Statement of Work, provide Customer with a dedicated
core team at Supplier’s premises. Effective as of the Effective Date, Supplier
also shall, during the period in which Supplier is providing Development
Services under a Statement of Work, provide Customer with a co-located team at
Customer’s premises to support integration work with the Customer base station
where agreed by the parties in such Statement of Work.

Section 4.07    Key Personnel. Effective as of the Effective Date, Supplier
shall maintain a list of key personnel in relation to the Development Services
(the “Development Services Personnel List”) and provide such list to Customer on
the last Business Day of each quarter.

Section 4.08    EOL of Verisure Developed Products. Supplier shall not
discontinue the manufacture of any Verisure Developed Product without Customer’s
prior written consent, except that, when the forecasted volumes of any Verisure
Developed Product are no longer commercially feasible for Supplier based on
Supplier’s supply chain, the parties will discuss in good faith the appropriate
resolution through the Governance Committee.
Section 4.09    Feedback. Customer, in connection with the discussion of the
Joint Roadmap or as part of its participation in the Development and Quality
Control Committee, the Governance Committee or the performance of a Statement of
Work, may provide to Supplier suggestions, improvements, feedback or comments
regarding the functions, features, performance and other characteristics of the
Arlo Catalog Products (collectively, the “Feedback”). [***] Unless the Feedback
is designated in advance and in writing as “Customer Feedback IP”, it will be
deemed “Licensed Feedback”. [***]. All Feedback is provided AS-IS, without
warranties of any kind, and Supplier expressly disclaims all warranties
regarding Feedback. For clarity, no license is being granted herein in respect
of the Customer Feedback IP.

ARTICLE V    

ASSOCIATED SERVICES

Section 5.01    Associated Services. Supplier shall provide the following
associated services in connection with the Products (together, the “Associated
Services”), for as long as those Products remain installed and operational
(whether during the term of this Agreement or thereafter, and this Section 5.01
shall survive any termination of this Agreement) in accordance with the Service
Level Agreement set forth on Schedule 5.01 hereto:
(a)    for Verisure Developed Products, work with Customer to integrate the
camera experience within the Customer application, including installation and
configuration (the
“Integration Services”). Schedule 5.01(a) sets forth more detail on the Parties’
requirements in connection with the Integration Services.
(b)    for Arlo Catalog Products, (i) enable certain functionality (to be agreed
with Customer) within the Customer’s application and advanced functionality
through the Supplier’s application (e.g., through direct linking between the two
applications), and (ii) set up a partnership process to maintain integration
going forward;
(c)    [***];
(d)    for all Products, develop and tailor functionalities that are consistent
with the Joint Roadmap, as reasonably requested by Customer;
(e)    for all relevant Products, work with Customer to enable the viewing of
images obtained from Products by the Customer monitoring centers at the
triggering of alarm events;
(f)    for all Products, provide other app, cloud, backend (including data
management, R&D and other relevant support services) and related services at
Customer’s reasonable request and in accordance with agreed quality and service
performance management processes, including enhancing the backend services, in
each case consistent with the Joint Roadmap, to better meet Customer’s business
requirements;
(g)    provide Customer with access and training on the functionalities and
features of Supplier’s Software platform; and
(h)    provide access to and deliver any marketing and sales expertise of
Supplier and know-how, training, and merchandising materials developed by
Supplier to support the Products, as well as other information, training and
materials required for the integration of the Products into the Customer
ecosystem.
For the avoidance of doubt, the Associated Services do not include providing
technical support directly to Customer’s end users and does not include any
services associated with the marketing and promotion of the Arlo IP or Products
in the Territory. The Associated Services will generally incorporate Supplier’s
global support policies for its own deployed Arlo Catalogue Products. Promptly
after the Effective Date, but in any event within ninety (90) days thereof, the
Parties will agree on an exhibit to this Agreement that sets forth specific
requirements and standards for the Associated Services. The Supplier shall at
all times in the performance of the Associated Services have regard to the
Parties respective obligations under applicable data protection and privacy Laws
and the requirements set forth in Section 2.18 herein.
The Parties agree that the obligations set forth in Sections 5.01(a), 5.01(g)
and 5.01(h) will become effective as of the Effective Date

Section 5.02    Associated Services Pricing. Effective as of the Closing Date,
Customer will pay a fee for the Arlo Smart Services equal to an amount of the
aggregate costs with respect to the cost categories listed in Schedule 5.02
hereof, [***]. However, if such Legacy Customers become a subscriber to Arlo
Smart Services after the Closing Date, the markups above will apply to such
Legacy Customers from the date their subscription commences. For the avoidance
of doubt, Customer will have no obligation to pay for any Associated Service
other than those set forth in Section 5.01(c) above.

Section 5.03    Arlo Smart Services Invoicing. Supplier will issue services
invoices (each a “Services Invoice”) in arrears to Customer on a monthly basis
for any Arlo Smart Services caused during the prior month. Unless the subject of
a genuine dispute, correctly issued Services Invoices will be payable by
Customer within [***] of receipt of the Services Invoice by Customer. All
Service Invoices shall include the VAT registration number of the relevant
Parties and the details of the bank account in which payment is to be made and
must be sent to the address specified in the relevant Purchase Order, marked for
the attention of the accounts department. Unless otherwise agreed in writing
between the Parties, the Supplier shall issue all Services Invoices in USD. Any
genuine dispute in relation to Services Invoices will be dealt with in
accordance with the dispute resolution procedure set forth herein and if a
genuine dispute exists in relation to only part of a Services Invoice, Customer
shall pay the undisputed amount and the disputed element will be dealt with in
accordance with such dispute resolution procedure.

Section 5.04    Key Personnel. Effective as of the Effective Date, Supplier will
maintain a list of key personnel in relation to the Associated Services (the
“Associated Services Personnel List” and, together with the Development Services
Personnel List, the “Personnel Lists”) and provide such list to Customer on the
last business day of each quarter.

Section 5.05    Arlo Smart. Customer shall include Arlo Smart Services within
the relevant Arlo Catalog Products and, unless specified otherwise in the
relevant Statement of Work, Verisure Developed Products. Both Parties will work
together on developing and tailoring functionalities as agreed from time to time
for the Arlo Smart Services.

Section 5.06    Access; Training. As of the Effective Date, Supplier shall
provide Customer with training on the Products and Associated Services,
including any business process or material to develop, make available and
service the Products, and will share material information and expertise on the
same, as more fully set forth in Schedule 5.06 herein, such schedule to be
updated by the Parties within [***] from the Effective Date.

ARTICLE VI    

RECORD KEEPING AND AUDIT

Section 6.01    Record Keeping. Supplier shall, and shall procure that its
subcontractors shall, at all times operate a system of accounting and maintain
in accordance with Good Industry Practice complete and accurate records of all
actions taken in connection with, and all supporting documentation in relation
to, this Agreement and the open book arrangement detailed in Section 2.22(a)
(the “Records”). The provisions of this Section 6.01 shall survive any
termination of this Agreement for a period of [***], except that, if requested
by the Customer in writing, but at all times subject to applicable Law and the
internal document retention policies of Supplier, the Supplier shall (a) delete
the Records (and any version and copy of any Record) from all computer systems
under its control as soon as reasonably practicable; and (b) ensure that
Supplier Personnel delete the Records and such items from computers under their
control as soon as reasonably practicable. All such destruction and disposal of
Records under this Section 6.01 shall be carried out in a controlled and secure
manner. Supplier will promptly respond to Customer’s reasonable requests and
questionnaires that Customer routinely requests from all of its other suppliers.

Section 6.02    Audit. The Customer and its authorized Representatives may
procure an independent and reputable third party auditing firm (“Auditor”) to
audit the Supplier’s compliance with the terms of this Agreement in respect of
(i) the calculation and charging of the Fees and (ii) any repeated failures of
the Supplier to materially comply with the Specifications (“Audit Scope”). The
Auditor must maintain confidentiality at all times in connection with the audit
consistent with the provisions of Article XIV. The Supplier may not be audited
(whether by the Customer or its authorized Representatives) more than once in
any [***] period.
(a)    Supplier shall provide the Auditor, on request, during the term of this
Agreement and for [***] thereafter, subject to the Customer giving Supplier at
least [***] notice and subject to Customer’s reasonable security guidelines with
(i) reasonable access to, and copies of, the Records held by it and its approved
subcontractors that relate to the Audit Scope; (ii) to the extent it is in
Supplier’s reasonable control, reasonable access to all relevant information and
premises from which obligations of the Supplier and its approved subcontractors
are being or have been or should have been carried out and are necessary to
conduct the audit within the Audit Scope.
(b)    At the Customer’s request, if the audit demonstrates a material failure
or default from Supplier in complying with the Specifications, the Supplier
shall make all reasonable changes required by, and take any other action
necessitated by, any audit as soon as reasonably practicable. If the action
comprises the correction of a defect in the manufacturing of the Products, the
Supplier shall implement the change at no additional charge to the Customer.
(c)    If any audit under this Section 6.02 reveals that the Customer has been
materially overcharged, the Supplier shall reimburse to the Customer the amount
of the overcharge, plus interest (at a rate of the lesser of [***] percent
([***]%) per month or
the highest rate allowed by applicable Law) within [***] of notification by the
Customer of the overcharge.
(d)    If and to the extent that any audit reveals that the Supplier has
overcharged the Customer and/or any Customer Entity by [***] percent ([***]%) or
more of the relevant Fees, the Supplier shall be liable for the costs incurred
by the Customer in procuring the Auditor to carry out the audit.
(e)    Any audit, or failure to audit, shall not in any way relieve the Supplier
from its obligations under the Agreement.

ARTICLE VII    

ROADMAP; GOVERNANCE

Section 7.01    Joint Roadmap.  Upon or promptly after the Effective Date, but
in any event no later than [***] thereafter, the Parties shall jointly establish
a [***] product and technology roadmap (the “Joint Roadmap”), which shall be
updated quarterly for new releases. The Joint Roadmap shall consider both new
product introductions (both Verisure Developed Products and new Arlo Catalog
Products), as well as changes to, or adaptions of, features of existing
Products. The Parties will determine the Joint Roadmap taking into account
priorities of Customer and the feedback of other stakeholders in the Territory
(e.g., retail partners and others), as well as estimated timelines, projections
of commercial viability and availability for future products and services. [***]
reviews of the Joint Roadmap shall be conducted via the governance process set
forth herein, to ensure that the Parties continue to track to their highest
priorities. For the avoidance of doubt, Supplier shall not be obligated to
deviate from its standard release plans, as communicated in advance to Customer
in writing, other than as specifically agreed at its discretion (a) through the
Development and Quality Control Committee or (b) through a Statement of Work.

Section 7.02    Relationship Managers. Promptly after the Effective Date:
(a)    Each Party shall appoint a relationship manager who shall act as the
primary liaison between Supplier and Customer for all matters related to this
Agreement and shall have overall responsibility for ensuring each Party’s
performance of its responsibilities and obligations as set forth in this
Agreement (each, a “Relationship Manager”). The Relationship Managers shall
serve as co-chairs of the Governance Committee (as defined below), including
being responsible for (i) calling and presiding over each Governance Committee
meeting; (ii) preparing and circulating the agenda for each such meeting; and
(iii) preparing minutes of each such meeting and providing a copy of the minutes
to each Governance Committee member within a reasonable period of time after
each such meeting.
(b)    Supplier will, promptly after the Effective Date, appoint and designates
the service manager, or managers as the case may be (the “Supplier Services
Manager”). Customer will, promptly after the Effective Date, appoint and
designate the service manager, or managers as the case may be (the “Customer
Services Manager”).
(c)    Each Party agrees to notify the other Party of the appointment of a
different Supplier Services Manager or Customer Services Manager, as applicable,
if necessary, in accordance with the governance procedure set forth in
Section 7.04.

Section 7.03    Development and Quality Control Committee. Within thirty (30)
days after the Effective Date, Supplier and Customer will establish a
development and quality control committee (the “Development and Quality Control
Committee”) that shall be comprised of each of the Relationship Managers and
three (3) executives or managers of each Party designated by that Party who have
relevant experience in the following matters (i) product management; (ii)
development and cloud operations; (iii) Software architecture; (iv) Development
Services, implementation and delivery; (v) customer support and success; and
(vi) partner management. The Development and Quality Control Committee will
establish and monitor a development plan, the Joint Roadmap and developmental
milestones. The Development and Quality Control Committee will meet at least
monthly, either by telephone or in person, during the term of this Agreement and
provide monthly reports to the management teams of each Party. The Development
and Quality Control Committee shall also:
(a)    ensure open and frequent exchange of information between the Parties
regarding the activities under the Joint Roadmap;
(b)    discuss any material technical issues that arise under the Joint Roadmap;
(c)    discuss inventory liabilities and improve customer service;
(d)    review current forecast numbers;
(e)    monitor forecast versus order fill;
(f)    review the development of the Products, agree on upgrades and updates to
the Products, review the performance of the Products in the field and agree on
maintenance and bug fixes (including prioritization);
(g)    [***];
(h)    [***];
(i)    discuss initiatives to be implemented in application of Section 3.03(iii)
herein.
(j)    review key performance indicators and service levels; and
(k)    discuss an operational action improvement plan.
Prior to each meeting of the Development and Quality Control Committee, the
Supplier shall provide the Customer with all reasonable information the Customer
requests in relation to the Supplier and the Supplier’s performance of the
Agreement.

Section 7.04    Governance Committee. Within [***] after the Effective Date,
Supplier and Customer shall establish a management team for the relationship
(the “Governance Committee”) that shall be comprised of each of the Relationship
Managers and [***] of each Party. The Governance Committee will oversee the
commercial relationship between the Parties and resolve issues and mediate
disputes that arise between the Parties during the course of the relationship.
If the Governance Committee is unable to resolve an issue or dispute, it will
escalate such issue or dispute to the Chief Executive Officer of each Party. The
Governance Committee will meet at least quarterly during the term of this
Agreement and provide quarterly reports to each Party’s management teams.

Section 7.05    Replacements. Upon [***] prior written notice to the other
Party, a Party may replace any of its respective members of the Development and
Quality Control Committee or the Governance Committee with another individual of
similar experience and seniority if it determines in its sole discretion that
business reasons or ordinary employee turnover require such replacement.
Furthermore, each Party may designate a substitute to attend and perform the
functions of one of its members at any Development and Quality Control Committee
or Governance Committee meeting, in which case such Party shall endeavor to
notify the other Party thereof reasonably in advance of that meeting to the
extent reasonably practicable. Each Party shall endeavor to minimize turnover
with regard to its Development and Quality Control Committee or Governance
Committee members to the extent reasonably practicable.

ARTICLE VIII    

PAYMENTS

Section 8.01    Prepayments. Customer will pay Supplier USD 20,000,000 on the
Closing Date and USD 40,000,000 on the first anniversary of the Closing Date
(together, the “Prepayments”). The Prepayments will be secured by (i) a right of
offset (or setoff, counterclaim, recoupment or similar right) by Customer
accounts payables to Supplier (in the first instance), and (ii) all
work-in-progress associated with Products intended for Customer and in transit
to the Delivery Location (in the second instance), in each case now owned or at
any time hereafter acquired by Customer or in which Customer now has or at any
time in the future may acquire any right, title or interest (collectively, the
“Collateral”). Supplier hereby grants a security interest in all Collateral as
collateral security for the delivery of the Products corresponding in value to
the Prepayments. At such time as the Products corresponding in value to the
Prepayments are delivered in full, the Collateral shall be automatically
released from the security granted in connection herewith, without delivery of
any instrument or performance of any act by any party, and all rights to the
Collateral shall revert to Supplier. At the request of Supplier following such
release, Customer shall deliver to Supplier any Collateral held by Customer, and
execute and deliver to Supplier such documents as Supplier shall reasonably
request to evidence such release, if any.

Section 8.02    Product Payments. Effective as of the Closing Date, Customer
will pay Supplier on the basis of the direct relevant production costs of the
Products (the current production costs are as set forth in Schedule 8.02
hereof), plus the appropriate Markup (the “Product Payments”). For each year in
respect of which Prepayments are made, Customer will pay [***] percent ([***]%)
of the full value of each Product Invoice in 2020 and [***] percent ([***]%) of
the full value of each Product Invoice in 2021, in each case until an amount
equal to the amount of the relevant Prepayment has been reached.

Section 8.03    Minimum Annual Commitment. During the five (5) years commencing
on January 1, 2020 (the “Commitment Period”), Customer commits to purchase in
total up to USD 500,000,000 (the “Total Commitment”) of Products, with the
expectation that such commitment is divided between the two businesses as
follows: (i) USD [***] of Products for sale through the Verisure Security
Business and (ii) USD [***] of Arlo Catalog Products for sale through other
channels in the Territory. By year, Customer commits to the following minimum
annual commitment covering both businesses (the “Minimum Annual Commitment”):
Year Minimum Annual Commitment
2020 USD [***]
2021 USD [***]
2022 USD [***]
2023 USD [***]
2024 USD [***]
The Prepayments, the Total Commitment and the Minimum Annual Commitment are each
subject to Supplier (i) not undergoing any Late Stability Triggering Event (as
defined below) and (ii) continuing to meet its development and supply
obligations, provided that Customer’s obligations with respect to the
Prepayments, the Total Commitment and the Minimum Annual Commitment will only be
suspended for so long as Supplier fails to meet its development and supply
obligations. For clarity, the Minimum Annual Commitments are a subset of, and
not in addition to, the Total Commitment.

Section 8.04    Cure Right.
(a)    In the event that Customer does not meet a requirement in relation to the
Total Commitment or the Minimum Annual Commitment, it will have a cure right
whereby it will pay Supplier [***].
(b)    Within the first [***] of each calendar year (starting on January 2021),
Customer will: (i) calculate the number of Products that should have been
acquired to reach the prior year’s Minimum Annual Commitment but were not
acquired; (ii) calculate the relevant Markup in respect of such Products; (iii)
calculate the relevant payment that Customer should make pursuant to
Section 8.04(a) above; and (iv) make such payment to Supplier in one payment by
the end of February of such calendar year.

Section 8.05    Base Margin. Supplier shall be paid a base mark-up of [***]
percent ([***]%) during the course of the financial year. To the extent that
there is additional mark-up owed to Supplier under the terms of Section 8.02,
then any such difference shall be paid to Customer within [***] of the
end-of-year audited accounts being published for Customer.

Section 8.06    Invoicing. Supplier will issue product invoices (each a “Product
Invoice”) upon delivery of the Products to the Delivery Location (DDU (Incoterms
2010)). Unless the subject of a genuine dispute, correctly issued Product
Invoices will be payable by Customer within [***] of receipt of the Product
Invoice by Customer. All Product Invoices submitted in relation to Purchase
Orders must bear the relevant Purchase Order number and contain any other
information required to be provided as set out in the relevant Product Addendum.
All Product Invoices shall include the VAT registration number of the relevant
Parties and the details of the bank account in which payment is to be made and
must be sent to the address specified in the relevant Purchase Order, marked for
the attention of the accounts department. Unless otherwise agreed in writing
between the Parties, the Supplier shall issue all Product Invoices in USD. Any
genuine dispute in relation to Product Invoices will be dealt with in accordance
with the dispute resolution procedure set forth herein and if a genuine dispute
exists in relation to only part of a Product Invoice, Customer shall pay the
undisputed amount and the disputed element will be dealt with in accordance with
such dispute resolution procedure.

Section 8.07    General. Unless otherwise specified in this Agreement or agreed
by the Parties from time to time in writing:
(a)    [***];
(b)    the Customer Entities shall only be obliged to make Product Payments
which are supported by accurate Product Invoices including details of the
Products and any other information required to be provided as set out in the
relevant Statement of Work and Customer shall, or shall procure that the
relevant Customer Entity shall, notify Supplier as soon as practicable in the
event a Product Invoice is issued which does not comply with this Section; and
(c)    Supplier hereby acknowledges and agrees that any payment made by any
Customer Entity to the Supplier of any Fees, in whole or in part, from time to
time in fulfilment of Customer’s obligation to pay those Fees shall be deemed to
be payment by the Customer to the Supplier and shall satisfy and discharge in
full the Customer’s obligations to pay the relevant Fees and the Supplier shall
accept, or be deemed to have accepted, payment by the relevant Customer Entity
on behalf of Customer. Customer hereby acknowledges and agrees that it
remains liable to pay the Fees in the event a Customer Entity fails to pay such
Fees when due and payable to Supplier.

Section 8.08    Taxes.
(a)    Sales Tax or Other Transfer Taxes. Fees are exclusive of, and Customer
shall bear and timely pay, any and all sales, use, value-added, transaction and
transfer taxes (and any related interest and penalties) imposed on, or payable
with respect to, any Fees payable by Customer pursuant to this Agreement;
provided that to the extent such taxes are required to be collected and remitted
by Supplier and its Affiliates, Customer shall pay such taxes to Supplier or the
applicable Affiliate within a reasonable time following receipt of an invoice
from Supplier or such Affiliate. The Parties will cooperate with each other in
good faith to obtain all available exemptions from and reductions to such taxes.
(b)    Withholding Tax and Other Similar Taxes. If Customer determines in good
faith that any amount is required under applicable Law to be withheld or
deducted in respect of any tax from any payment by Customer under this
Agreement, the Parties will take reasonable steps to cooperate with each other
in good faith to obtain all available exemptions from and reductions to such
taxes. In all cases where payments will be made to Supplier, Customer shall (i)
make any such required withholding or deduction from the amount payable to
Supplier, (ii) timely pay the withheld or deduct amount to the relevant
Governmental Authority in accordance with applicable Law and (iii) if requested
by Supplier, promptly forward to Supplier a withholding tax certificate
evidencing such payment by Customer to the Governmental Authority.

ARTICLE IX    

INTELLECTUAL PROPERTY

Section 9.01    Background IP. Each Party will retain all right, title and
interest in any of its Background IP, subject to any licenses granted in this
Agreement.

Section 9.02    Customer IP.
(a)    Verisure Developed IP and Supplier SOW Technology. Customer will own all
Intellectual Property rights created under a Statement of Work in relation to
Customer Specific Features (“Verisure Developed IP”). Supplier will own all
Intellectual Property rights in the Supplier SOW Technology. Supplier shall take
all actions necessary to effect Customer’s ownership of the Verisure Developed
IP, including by executing such papers and performing such lawful acts as
Customer deems to be necessary to allow Customer to perfect all right, title,
and interest in all Verisure Developed IP, including executing, acknowledging,
and delivering to Customer, upon request, applications for registration and
assignments of Verisure Developed IP (and any Intellectual Property and
Trademark rights therein). To the extent any Verisure Developed IP is not deemed
to be the sole and exclusive property and Intellectual Property of Customer
(whether as a “work made for hire” or by virtue of the foregoing agreement),
Supplier hereby irrevocably transfers and assigns (and agrees to so transfer and
assign) to Customer all rights to Verisure Developed IP. Customer shall have
sole discretion to control worldwide
prosecution and enforcement of the Verisure Developed IP. This Section 9.02(a)
will become effective as of the Effective Date.
(b)    Trademark Grant-Back License. Effective as of the Closing Date, and
during the term of this Agreement, [***].

Section 9.03    Customer License to Supplier. [***]. This Section 9.03 will
become effective as of the Effective Date.

Section 9.04    VDP License. [***]. The VDP License in this Section 9.04 is
deemed granted on the Effective Date, but Customer covenants not to exercise its
rights until (i) the termination of this Agreement (other than a termination
under Section 11.03(d)), (ii) the occurrence of a Late Stability Triggering
Event or (iii) the occurrence of a Supply Triggering Event. Customer’s license
to any Arlo IP in the Arlo Smart Services contained within the VDP License
applies only in respect of the occurrence of a Late Stability Triggering Event.
Customer will retain its rights under the license in this Section 9.04 in the
event of bankruptcy or other insolvency of Supplier. The license in this
Section 9.04 to Arlo IP will be subject to a royalty payment to Supplier
equaling [***] percent ([***]%) of the finished good invoice price and be paid
upon, and for so long as, Customer exercising its right to manufacture and have
manufactured the Verisure Developed Products. From and after the initial
exercise of such license, Supplier shall provide a quarterly royalty report,
together with all relevant documentation demonstrating the royalty calculation,
within 30 days of the end of each quarter showing the royalty payable by
Customer for the VDP License; and Customer shall pay the associated royalty
along with such report.

Section 9.05    Backstop License. [***]. The Backstop License in this
Section 9.05 is deemed granted on the Effective Date, but Customer covenants not
to exercise its rights until the occurrence of a Late Stability Triggering Event
(or Supplier providing an Adverse Notification with respect thereto). In case of
a cure (where possible) of a Late Stability Triggering Event, either Party may
request the other Party to enter into non-binding discussions in relation to the
Backstop License as part of the non-binding discussions described in Section
12.03(d). Customer will retain its rights under the license in this Section 9.05
in the event of bankruptcy or other insolvency of Supplier. The above license to
Arlo IP will be subject to a royalty payment to Supplier equaling [***] percent
([***]%) of the finished good invoice price and be paid upon the exercise, and
for so long as the exercise continues, of the Backstop License. From and after
the initial exercise of such license, Supplier shall provide a quarterly royalty
report, together with all relevant documentation demonstrating the royalty
calculation, within 30 days of the end of each quarter showing the royalty
payable by Customer for the Arlo IP; and Customer shall pay the associated
royalty along with such report.

Section 9.06    Additional Arlo Licenses. [***]. To the extent any licenses are
required for the support, refurbishment and maintenance of the Products in the
ordinary course or Customer’s exercise of its rights in the Development Services
or the Associated Services, the Parties will cooperate in good faith to grant
and establish the same. This Section 9.06 will become effective as of the
Closing Date.

Section 9.07    Registration of License. Customer may register a short form
version of any of the licenses set forth in this Article IX at the relevant
Intellectual Property and Trademark registry, and Supplier shall provide all
reasonable assistance (at its own cost) in respect of the same.

Section 9.08    Prosecution. Supplier shall file for patent and registered
design protection in the Territory for its material patentable innovations and
industrial designs of Products, and shall otherwise extend the patent and
industrial design protection it has in the United States to the Territory.
Supplier shall maintain any registrations (including by way of payment of
renewal fees) in the Territory and shall use reasonable endeavors to prosecute
any applications for the Arlo IP (including extending existing US patent
applications, design applications and where possible design registrations to the
Territory) in each case where deemed appropriate by Supplier in light of its
global patent strategy and without limiting Supplier’s rights to enter into
patent-related cross-licenses, settlement agreements and substantially similar
agreements, subject to the next sentence. To the extent Supplier decides in its
reasonable business judgment to abandon a patent or design application in the
Territory, Supplier will give Customer an opportunity to continue such
application in Supplier’s name at Customer’s cost; provided that Supplier will
still be able to abandon a patent application if (i) it is required to do so
under a settlement agreement, or (ii) if Supplier concludes that a negative
decision will be issued by the Intellectual Property office in response to
Customer’s proposed course of action and such negative decision is very likely
to have an adverse effect in a corresponding United States patent application
that is pending at the time. Supplier shall, promptly after the Effective Date
and from time to time, share its global patent strategy with Customer, provide
Customer an opportunity to provide feedback and input on such strategy in
respect of the Territory and the overall geographical coverage of Supplier’s
patent and design filings, and consider such feedback and input in good faith.
Supplier shall provide to Customer any reasonable assistance that Customer may
require in order to file, prosecute and defend applications for Intellectual
Property protection regarding Verisure Developed IP. This Section 9.08 will
become effective as of the Effective Date.

Section 9.09    Enforcement. Supplier will control enforcement of its
Intellectual Property rights in the Territory provided that the Parties will
cooperate in good faith in connection with the same. Supplier agrees to send
cease and desist letters and contact retailers, as appropriate, in the event
that the Arlo IP is being misused or infringed by third parties. Supplier shall
provide Customer with all reasonable cooperation and assistance as requested by
Customer in order for Customer to enforce or defend its rights in the Verisure
Developed IP. This Section 9.09 will become effective as of the Closing Date.

Section 9.10    Branding. Supplier acknowledges that, pursuant to the APA,
Customer is acquiring all right title and interest in all of Supplier’s
trademarks and logos, whether registered or unregistered (and derivatives
thereof) (“Arlo Brand”) in the Territory, and Customer will have the sole right
to use, protect and enforce the Arlo Brand in the Territory in its sole
discretion. Customer and Supplier will cooperate on co-branding and in respect
of the commercialization and marketing of the Products by Customer, including in
respect of use on websites, domain names, social media identifiers and other
online media. The guidelines for use of the Arlo Brand are set forth on Schedule
9.10 hereof, as such schedule is amended from time to time. The Parties agree
that the Arlo Catalog Products will be branded with an Arlo Brand. Customer will
have sole discretion on the branding for the Verisure Developed Products.

Section 9.11    Arlo Brand License Outside the Territory. [***]
[***].

Section 9.12    Covenants. Effective as of the Effective Date, Supplier hereby
covenants to Customer that:
(a)    Supplier shall provide assurances to Customer that the Arlo IP has not
been and will not be licensed to any third parties in contravention of the
licenses set forth in Sections 9.04, 9.05 and 9.06.
(b)    Supplier shall not enter into any agreement that contradicts, modifies,
terminates or supersedes any of its obligations under this Agreement.
(c)    Other than to commercial lenders on arms-length terms, Supplier shall not
grant any kind of encumbrance or lien on any of the Arlo IP or the Arlo Brand to
a third party, unless such third party acknowledges the existence of this
Agreement in writing and agrees not to restrict or challenge Supplier’s ability
to abide by the relevant terms.
(d)    Other than the remedies granted to commercial lenders in the event of
default of a commercial loan, Supplier shall not sell, transfer or dispose of
any Arlo IP or Arlo Brand to any third party; unless such third party
acknowledges the existence of this Agreement in writing and agrees to abide by
the relevant terms.
Any lien, encumbrance or transfer in violation of the foregoing is null and void
at the outset and of no effect.

Section 9.13    Escrow. Supplier shall, promptly after the Effective Date,
deposit into escrow (the “Escrow”) the Source Code for any Software embedded in,
or used in connection with the development of, the Products (including the
back-end), in each case owned by Supplier or its Subsidiaries, along with any
related documentation and materials (including Technical Manufacturing
Information and Product Information) and any Software comprised in the Arlo IP
(collectively, the “Escrow Materials”). Supplier will, from time to time,
provide Customer with a list of all third-party Software embedded in the Escrow
Materials and required to use the Escrow Materials. Supplier agrees, during the
term of this Agreement, to deposit into such Escrows (on a quarterly basis and
for every major new release or similar item, in each case within ten (10) days
thereof) any updates to the Escrow Materials. The agreed escrow agreement for
any Escrow Materials in the Arlo Catalog Products is set forth on Schedule 9.13
hereof. The Parties agree that the Escrow agreement for any Escrow Materials in
the Verisure Developed Products will be entered into upon the completion of the
first SOW entered into by the Parties and will have terms substantially similar
to the agreement on Schedule 9.13. The Escrow agreements will be deemed
“supplementary to” this Agreement for purposes of bankruptcy law. The conditions
for release of Escrow shall be limited to the occurrence of a Late Stability
Triggering Event or, in respect of Verisure Developed Products, the occurrence
of a Supply
[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED
Triggering Event or the termination of this Agreement (other than a termination
under Section 11.03(d); and provided, further, that Customer’s access to any
Arlo IP in the Arlo Smart Services applies only in respect of a Late Stability
Triggering Event). Customer will pay for the reasonable and documented fees of
the Escrow agent (reasonably acceptable to Customer) and for the expense of one
employee solely dedicated to fulfilling Customer’s obligations under this
Section 9.13 (provided, Supplier shall have received Customer’s prior written
consent for any such fees and or expenses) (collectively, the “Escrow Costs”).
During the period in which Supplier is in material breach of its obligations
under this Section 9.13 or the separate escrow agreement, Supplier shall be
liable for any Escrow Costs.

Section 9.14    Third Party IP. Supplier shall not incorporate any Open Source
Software in the Verisure Developed Products without Customer’s prior written
consent. Supplier shall not incorporate any other third-party Intellectual
Property in the Verisure Developed Products without Customer’s consent if such
incorporation requires consent from the third party. This Section 9.14 will
become effective as of the Effective Date.

Section 9.15    Brexit. In the event that the effect of Brexit reduces the Arlo
IP, Supplier shall use its reasonable endeavors to mitigate the impact (for
example, by seeking UK applications and registrations for rights only registered
at an EU level). In the event that, as an effect of Brexit, the UK does not
adopt an international exhaustion doctrine, the Parties will consider what other
licenses are required for Customer to exercise its rights under this Agreement
in the UK.

Section 9.16    Reservation of Rights. All of the rights granted hereunder are
explicitly stated herein and nothing in this Agreement shall be construed to
transfer any proprietary ownership interest whatsoever in or to any Intellectual
Property rights of Supplier or Customer, or to grant any implied rights
whatsoever or any right, title or interest in or to any of the Intellectual
Property rights of Customer or Supplier, except the rights explicitly granted
pursuant to this Agreement.

ARTICLE X    

ADDITIONAL AGREEMENTS

Section 10.01    End User Relationship. Customer will control the relationship
with the end users of the Arlo Catalog Products sold in the Territory and with
the end users of the Products sold through the Verisure Security Business
worldwide. Customer has sole and exclusive responsibility to perform any and all
Level 1 and Level 2 technical support for end users of its Products worldwide.
Supplier is responsible for all support for Arlo Smart Services for incidents
that are Level 3 or above as described in the Service Level Agreement.

Section 10.02    Other Reporting Obligations. Upon Customer’s request, to be
made no more than twice per calendar year, Supplier shall deliver to Customer a
report, certified by a Supplier employee ranking manager or senior, setting
forth for such calendar quarter a description of Supplier’s finances and
financial stability for such calendar quarter; provided that this obligation
shall be deemed satisfied, and no separate report is required to be
given to Customer, to the extent Supplier is reporting the same on the
Securities Exchange Commission’s EDGAR systems.

Section 10.03    User Experience Updates. For relevant Arlo Catalog Products,
Supplier shall (A) update the Supplier application and other Supplier platform
user experience to include information on Customer service options, benefits and
features as allowed by Apple and Google policies and (B) work with Customer to
advertise and promote the Verisure Security Business where operated; in each of
clause (A) and (B), (i) in the Territory and (ii) outside the Territory, in
respect of the unique part numbers sold through the Verisure Security Business.

Section 10.04    Compliance with Law. Effective as of the Effective Date, each
Party will be responsible for complying with all applicable Laws and
regulations, including, but not limited to export control laws, in performing
its obligations under this Agreement and each Party shall reasonably cooperate
with the other and provide any information reasonably requested by the other
Party in connection with such compliance obligations. Neither Supplier nor its
Affiliates shall be obligated to provide any Products which, if provided, would
(in Supplier’s determination, with advice of counsel) violate any Law.

ARTICLE XI    

TERM; TERMINATION

Section 11.01    Initial Term. The initial term of this Agreement will be five
(5) years (the “Initial Term”) starting on the Effective Date.

Section 11.02    Renewal. This Agreement will automatically renew for additional
five (5) year terms on the expiration date of the applicable term (the
“Expiration Date”) with its currently applicable terms, excluding any
prepayments or volume commitment terms (including the Prepayments, Minimum
Annual Commitment and Total Commitment) (the “Applicable Terms”), unless either
party provides written notice to the other of its intent to renegotiate this
Agreement at least twelve (12) months prior to the Expiration Date. If a Party
provides written notice of its intent to renegotiate, the Parties will negotiate
any revised terms in good faith. If the Parties fail to reach an agreement on
new terms by the date which is six (6) months prior to the Expiration Date,
Customer will have the right to terminate this Agreement or elect to renew this
Agreement for a five (5) year term with its Applicable Terms by providing
written notice at least six (6) months prior to the Expiration Date. If no
action is taken by Customer, this Agreement will automatically renew for
additional five (5) year terms.

Section 11.03    Termination.
(a)    Customer will have the right to terminate this Agreement at any time
after the Effective Date and immediately by providing written notice if Supplier
(i) experiences a Change of Control without Customer’s prior written consent (an
“Arlo Change of Control”), subject to the next sentences; (ii) assigns this
Agreement to a third party other than an Affiliate without Customer’s prior
written consent; (iii) materially breaches this Agreement and fails to
cure such breach within forty five (45) days’ notice; or (iv) ceases to operate
in the ordinary course or undergoes an Insolvency Event; (each a “Termination
Event”).
(i)    Supplier shall provide notice to Customer as soon as reasonably
practicable and in any event within ten (10) business days of the execution of
the definitive agreement with respect to such Arlo Change of Control, and
Customer must provide notice of termination on such basis within sixty (60) days
of the consummation of the Arlo Change of Control.
(ii)    In the event of a termination pursuant to an Arlo Change of Control, if
such termination occurs: (A) between the Effective Date and the Closing Date,
Customer shall not be liable for any termination fee, (B) in the first year
following the Closing Date, Customer shall not be liable for any termination
fee, (C) in the second year following the Closing Date, Customer shall pay a
termination fee equal to [***] percent ([***]%) of the Markup on the Minimum
Annual Commitment for 2021, (D) in the third year following the Closing Date,
Customer shall pay a termination fee equal to [***] percent ([***]%) of the
Markup on the Minimum Annual Commitment for 2022, (E) in the fourth year
following the Closing Date, Customer shall pay a termination fee equal to [***]
percent ([***]%) of the Markup on the Minimum Annual Commitment for 2023 and (F)
in the fifth year following the Closing Date, Customer shall pay a termination
fee equal to [***] percent ([***]%) of the Markup on the Minimum Annual
Commitment for 2024.
(iii)    In the event that Customer waives its right to terminate upon an Arlo
Change of Control or does not exercise such right within the sixty (60) day
period set forth above, this Agreement will continue in full force and effect
and any licenses set forth herein may be exercised at the time set forth herein.
(b)    Supplier will have a right to terminate this Agreement at any time after
the Effective Date (i) for Customer’s material breach which has not been cured
within forty-five (45) days or (ii) if Customer ceases to operate in the
ordinary course or undergoes an Insolvency Event.
(c)    If at any time after the Effective Date, Supplier is in material breach
of the delivery or development obligations under this Agreement and fails to
cure such breach within forty-five (45) days, or otherwise fails to meet certain
milestones set by the Development and Quality Control Committee, Customer will
no longer be obligated to pay the Minimum Annual Commitment, the Total
Commitment or the remaining Prepayment until such breach is cured or such
milestone is reached.
(d)    If the APA terminates prior to Closing (as defined in the APA), then this
Agreement will be suspended and (i) Supplier will assign, transfer, deliver and
convey to Customer, in a mutually agreed format, all deliverables, information
and materials developed for Customer during the term of this Agreement; (ii)
Supplier will not be required to refund to Customer any payments made prior to
such termination (including under any Statement of Work entered prior to such
date); and (iii) the Parties will, for a seven (7) week period, enter into good
faith discussions on the terms of a supply agreement for the Arlo Catalog
Products and the
Verisure Developed Products. Upon the expiration of the above seven week period
without the Parties entering into a new supply agreement, this Agreement will
automatically terminate.

Section 11.04    Survival. The following provisions will survive the termination
or expiration of this Agreement:
(i) Section 3.02,
(ii) Section 5.01, (except that notwithstanding any contrary provisions in
Section 5.01, Section 5.01 will not survive a termination of this Agreement that
occurs pursuant to Section 11.03(d));
(iii) Section 6.01,
(iv) Section 9.10, (provided that Section 9.10 will not survive a termination of
this Agreement that occurs pursuant to Section 11.03(d));
(v) Sections 12.01(b), 12.02(a), 12.02(c), 12.03(a) (other than where
termination occurs for Customer breach pursuant to Section 11.02(b)), 12.03(d),
12.03(e), 12.04 (other than where termination occurs for Customer breach
pursuant to Section 11.02(b)), and 12.05, in each case provided that (I) the
right to exercise the VDP License or the Backstop License will survive only if
the relevant triggering event has occurred prior to termination of the Agreement
and (II) the foregoing rights under Article XII will not survive a termination
of this Agreement that occurs pursuant to Section 11.03(d));
(vi) Article XIV,
(vii) Article XV,
(viii) Article XVI, and
(ix) any other provision of this Agreement that by its nature is meant to
survive (provided that, the survival rights of the provisions specifically
addressed in this Section 11.03 will survive as and to the extent set forth in
this Section 11.03).

ARTICLE XII    
BUSINESS CONTINUITY

Section 12.01    Triggering Events.
(a)    Early Stability Triggering Event. Any of the following from and after the
Effective Date shall constitute an early stability triggering event (an “Early
Stability Triggering Event”) unless Supplier provides prior notice to Customer
and Customer provides prior written consent (not to be unreasonably withheld (in
Customer’s reasonable discretion)) provided that, clauses (i), (iii), (iv) and
(vi) below shall only be applicable to the extent Supplier is, at the time of
such event or at any time thereafter while such events are continuing, in an
Adverse Liquidity Position:
(i)    Supplier or any of its Material Subsidiaries fails to pay within seven
(7) Business Days after the same becomes due (without giving effect to any cure
period contemplated thereunder or thereby) (x) any of its material payment
obligations, that is not in connection with an outstanding bona fide dispute, to
third parties in any material respect or (y) any payment obligations owed to
Customer hereunder or to any lenders under or to any holders of any material
Indebtedness of Supplier or any of its Subsidiaries;
(ii)    Supplier or any of its Material Subsidiaries fails to perform or observe
any covenant, agreement or condition contained in any of the documentation in
respect of any material Indebtedness of Supplier or any of its Subsidiaries on
its part to be performed or observed, or any other event occurs, the effect of
which default or other event is to cause, or to permit the lender(s) or
holder(s) of such Indebtedness (or a trustee or agent on behalf of such
lender(s) or holder(s) or beneficiary or beneficiaries) to cause such
Indebtedness to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Indebtedness to be made, prior to its stated maturity (each, a “Debt
Default”), and such Debt Default continues uncured for thirty (30) days (without
giving effect to any cure period contemplated thereunder or thereby);
(iii)    Supplier or any of its Material Subsidiaries fails to perform or
observe any covenant or agreement or condition contained in any of its material
contracts, leases or licenses or any documentation in connection therewith to
which Supplier or such Subsidiary is a party on its part to be performed or
observed, and such failure continues for [***] (without giving effect to any
cure period contemplated thereunder or thereby);
(iv)    Supplier or any of its Material Subsidiaries fails to pay within [***]
after the same becomes due (without giving effect to any cure period
contemplated thereunder or thereby) the salary of a material number of its
employees;
(v)    The occurrence of a Material Adverse Effect;
(vi)    Supplier fails to timely file its quarterly or annual reports with the
Securities Exchange Commission (provided that filings pursuant to Form 12b-25
shall be considered timely filings for purposes of the foregoing) or the
de-listing or suspension of trading for more than one trading day of Supplier’s
common stock from the New York Stock Exchange (other than in connection with a
going-private transaction);
(vii)    Supplier or any of its Material Subsidiaries enters into any
discussions to restructure a material portion of its Indebtedness or the
creation by Supplier of any restructuring committee or similar committee; or
(viii)    Supplier or any of its Material Subsidiaries admits in writing to any
of the foregoing, as applicable.
(b)    Late Stability Triggering Event. Any of the following from and after the
Effective Date shall constitute a late stability triggering event (a “Late
Stability Triggering Event” and, collectively with an Early Stability Triggering
Event, the “Triggering Events”):
(i)    (A) if a Debt Default continues for [***] (without giving effect to any
cure period contemplated under or by such debt document) or (B) if an Early
Stability Triggering Event arising under Section 12.01(a)(v) continues for
thirty (30) days;
(ii)    The occurrence of an Insolvency Event;
(iii)    Supplier or any of its Material Subsidiaries enters into a
restructuring support agreement, plan support agreement or any other similar
agreement (a “Support Agreement”) with holders of debt of Supplier or any of its
Material Subsidiaries or Supplier or any of its Material Subsidiaries takes any
corporate action authorizing the execution of such agreement; provided that the
foregoing shall not constitute a Late Stability Triggering Event if (A) Supplier
is not in breach of any of its obligations hereunder and (B) the effectiveness
of such Support Agreement is conditioned (which condition may not be waived by
any party to such Support Agreement without the prior written consent of
Customer) on the agreement by the Parties thereto that (1) this Agreement shall
not be terminated, canceled, rejected, amended, supplemented or otherwise
modified pursuant to the transactions contemplated by such Support Agreement
without Customer’s prior written consent, (2) Supplier, or any successor in
interest, shall continue to perform hereunder after giving effect both to such
Support Agreement and to the transactions contemplated thereby, and (3) any
modifications, amendments, supplements to and any waiver of any of the
conditions and covenants in respect of clauses (1) and (2) above, shall be
satisfactory to Customer; or
(iv)    Supplier or any of its Material Subsidiaries admits in writing to any of
the foregoing, as applicable.
(c)    Officer’s Certificate. On the last Business Day of each quarter starting
on the Effective Date, Supplier will deliver a certificate to Customer, signed
on behalf of Supplier by an executive officer of Supplier, stating that no
Triggering Event has occurred and that there is no reasonable expectation that
any such event might occur.
(d)    Prompt Reporting. If, at any time after the Effective Date, Supplier
becomes aware of any event, change, circumstance, occurrence, effect or state of
facts (each an “Adverse Event”) that, individually, or in the aggregate, has
resulted in, or would reasonably be expected to result in, a Triggering Event,
Supplier will provide Customer with prompt written notice of such Adverse Event
(any such notice or any failure to provide the officer’s certificate referenced
above, an “Adverse Notification”) and any additional information related to such
Adverse Event reasonably requested by Customer.

Section 12.02    Step-In Rights.
(a)    Supply Step-In Right. Notwithstanding any termination of this Agreement,
upon, and following, the occurrence of a Supply Triggering Event:
[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED
(i)    Customer may exercise the VDP License and, for the avoidance of doubt,
Customer will pay the associated royalties;
(ii)    Customer may access the Escrow for the Verisure Developed Products and
release the Escrow Materials for the Verisure Developed Products (but not any
Escrow Materials for Arlo IP in the Arlo Smart Services); and
(iii)    Supplier will respond promptly to Customer’s reasonable requests for
information and facilitate the transition of manufacturing, supply,
distribution, and logistics related to the Verisure Developed Products.
(b)    Early Stability Step-In Right. Upon, and following, the occurrence of an
Early Stability Triggering Event, Customer in its sole discretion may,
immediately upon providing written notice by Customer to Supplier, cause the
Early Stability Backstop Services to become effective (the “Early Stability
Step-In Right”). For the avoidance of doubt, Customer may not exercise its Early
Stability Step-In Right if Supplier has cured any Adverse Event that would have
been an Early Stability Triggering Event within the requisite time periods.
(c)    Late Stability Step-In Right. Upon, and following, the occurrence of a
Late Stability Triggering Event, Customer (1) will exercise the VDP License and
the Backstop License and, for the avoidance of doubt, Customer will pay the
associated royalties and (2) may, in its sole discretion, take one or more of
the following enforcement actions (each of the enforcement actions set forth in
clauses (1) and (2), a “Late Stability Step-In Right” and, together with the
Early Stability Step-In Rights, the “Step-In Rights”) immediately upon providing
written notice by Customer to Supplier:
(i)    cause the Late Stability Backstop Services (as defined below) to become
effective;
(ii)    access the Escrow and release the Escrow Materials for the Arlo Catalog
Products and the Verisure Developed Products; and
(iii)    access all other information, technology, and Supplier Personnel
necessary to allow Customer to continue to (i) support end-users to which it has
sold Products; and (ii) commercialize, support, develop, manufacture, have made
and otherwise use the Products.

Section 12.03    Backstop Services.
(a)    Termination Backstop Services. Upon the termination of this Agreement,
Customer may exercise the VDP License and Supplier shall provide the following
services (the “Termination Backstop Services”) for up to a [***] term after
termination, (a) at a level of service and in a manner, quantity and quality
that Supplier provides or conducts such services (or similar services) as of the
date of such termination (but in any event, in a professional and competent
manner) and (b) on such other terms to be mutually agreed:
(i)    respond promptly to Customer’s reasonable requests for information;
(ii)    continue, pursuant to the terms of this Agreement, to provide Customer
with (a) Products and (b) Development Services for a period of [***] (the
“Supply Ramp Down Period”);
(iii)    facilitate the transition of the Associated Services to Customer or its
designee (excluding Arlo Smart Services and its associated Intellectual Property
owned by Supplier) on a direct incurred cost basis;
(iv)    facilitate the transition of manufacturing, supply, distribution, and
logistics related to the Verisure Developed Products on a direct incurred cost
basis and, for the avoidance of doubt, Customer shall pay the associated
royalties;
(v)    provide Associated Services with respect to the Products; and
(vi)    other services to be mutually agreed.
(b)    Early Stability Backstop Services. If Customer exercises its Early
Stability Step-In Right, Supplier shall provide the following services (the
“Early Stability Backstop Services”) for up to a [***] term after the exercise
of an Early Stability Step-In Right (x) at a level of service and in a manner,
quantity and quality that Supplier provides or conducts such services (or
similar services) as of the date of Customer’s exercise of the Early Stability
Step-In Right (but in any event, in a professional and competent manner) and (y)
on such other terms to be mutually agreed:
(i)    respond promptly to Customer’s reasonable requests for information;
(ii)    make available Supplier’s key personnel related to the Associated
Services and Development Services including those identified on the Personnel
Lists on a direct incurred cost basis;
(iii)    provide training to Customer personnel in order to enable Customer to
continue to manufacture, maintain, service, develop and make use of (a) the
Products, (b) Associated Services and (c) Development Services independently of
Supplier on a direct incurred cost basis;
(iv)    provide Associated Services with respect to the Products; and
(v)    other services to be mutually agreed.
(c)    Suspension of the Early Stability Backstop Services. The Early Stability
Backstop Services will be suspended after Supplier provides written evidence, to
the reasonable satisfaction of Customer, that Supplier has cured the Early
Stability Step-In Right, provided that such suspension will not take effect
within [***] of the Early Stability Triggering Event.
(d)    Discussions following a Late Stability Triggering Event. When a Late
Stability Triggering Event that is capable of being cured, is in fact cured,
then the Parties will
enter into non-binding discussions regarding the potential cessation of any
applicable Late Stability Step-In Rights on terms to be agreed between the
Parties at such time.
(e)    Late Stability Backstop Services. If Customer exercises its Late
Stability Step-In Right, Supplier shall provide the following services (the
“Late Stability Backstop Services”) for a period of up to [***] after the
exercise of such Late Stability Step-In Right (a) at a level of service and in a
manner, quantity and quality that Supplier provides or conducts such services
(or similar services) as of the date of Customer’s exercise of a Late Stability
Step-In Right (but in any event, in a professional and competent manner) and (b)
on such other terms to be mutually agreed:
(i)    respond promptly to Customer’s reasonable requests for information;
(ii)    continue, pursuant to the terms of this Agreement applicable on the date
of Customer’s exercise of the Late Stability Step-In Right, to provide Customer
with (a) Products and (b) Development Services for a period of two years after
the exercise of such Late Stability Step-In Right (the “Late Stability Ramp Down
Period”);
(iii)    grant Customer any necessary additional licenses required to
manufacture, maintain, service, develop and make use of (a) the Products, (b)
Associated Services and (c) Development Services;
(iv)    facilitate the transition of the Associated Services and Development
Services to Customer to enable Customer’s continued manufacturing, maintenance,
servicing, development and use of the Products with Associated Services or
Development Services on a direct incurred cost basis;
(v)    facilitate the transition of manufacturing, supply, distribution, and
logistics related to the Products (in the case of Customer’s exercise of the
Stability Step-In Right) on a direct incurred cost basis;
(vi)    make available Supplier’s key personnel related to the Associated
Services and Development Services including those identified on the Personnel
Lists on a direct incurred cost basis;
(vii)    provide training to Customer personnel in order to enable Customer to
continue to manufacture, maintain, service, develop and make use of (a) the
Products, (b) Associated Services and (c) Development Services independently of
Supplier on a direct incurred cost basis; and
(viii)    provide Associated Services with respect to the Products, provided
that Customer pays a reasonable royalty fee with respect thereto after
migration; and
(ix)    other services to be mutually agreed.
(f)    Termination of the Backstop Services. Customer may terminate any or all
of the Backstop Services at any time in its sole discretion.
[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED



Section 12.04    Backstop Arrangements. Supplier shall provide all support
necessary or desirable for Customer to negotiate the Backstop Arrangements with
ODMs and Original Suppliers through step-in contracts, pass-through rights or
otherwise with the aim of having all Backstop Arrangements executed no later
than [***] after the Effective Date. Such Backstop Arrangements must, at a
minimum, permit Customer to continue to manufacture (i) the Products
independently of Supplier in the event of a Late Stability Triggering Event or
(ii) the Verisure Developed Products independently of Supplier in the event of a
Supply Triggering Event or Late Stability Triggering Event. As part of the
negotiation of the Backstop Arrangements, Customer shall be entitled, including
through its Representatives, to have such reasonable access to the properties,
businesses, operations, personnel and books and records, in each case,
pertaining to the ODMs and Original Suppliers (and Supplier’s relationships
therewith) as it reasonably requests in connection with Customer’s efforts to
negotiate the Backstop Arrangements to the extent that Supplier is permitted to
share such information. Any such access and examination shall be conducted on
reasonable advance written notice, during regular business hours and under
reasonable circumstances and shall be subject to restrictions under applicable
Law. Supplier shall use its commercially reasonable efforts to cause the
Representatives of Supplier and its Subsidiaries to reasonably cooperate with
Customer and its Representatives in connection with such access and examination,
and Customer and its Representatives shall reasonably cooperate with Supplier
and its Subsidiaries and their respective Representatives and shall use their
commercially reasonable efforts to minimize any disruption to Supplier’s
businesses and operations.

Section 12.05    Insolvency Event.
(a)    Contract Assumption and Assignment. In the event of an Insolvency Event
that is not dismissed within thirty (30) days of commencement, Supplier shall
(a) file within thirty (30) days of the commencement of such Insolvency Event a
motion in form and substance satisfactory to Customer seeking to assume each of
the contracts with the relevant manufacturers and suppliers in relation to the
Products in accordance with section 365 of the Bankruptcy Code or corresponding
applicable bankruptcy Law, (b) seek to have an order with respect to such
assumption reasonably satisfactory to Customer entered into promptly and no
later than sixty (60) days after the commencement of such Insolvency Event and
(c) assume and assign such contracts to Customer promptly upon entry of an order
approving such assumptions. It is each Party’s intent that each such contract
shall remain in full force and effect for the benefit of Customer in accordance
with its terms notwithstanding any provision in such contract to the contrary
and be fully enforceable by Customer in accordance with its terms, except as
modified by any order of a court authorizing and providing for its assumption,
or applicable Law. Any monetary defaults under each such contract to be assumed
will be satisfied, pursuant to section 365(b)(1) of the Bankruptcy Code, by
payment by Supplier on or prior to such assumption of such amounts necessary to
cure all defaults under such contract. If the assumption or assumption and
assignment of any such contract for any reason is held to be invalid, illegal or
unenforceable in any respect, that contract shall not affect the obligations of
Supplier to assume and assign to Customer each of the other contracts
contemplated under and in accordance with this Section 12.05.
(b)    Exclusivity Preservation. In the event of an Insolvency Event that is not
dismissed within thirty (30) days of commencement, Supplier shall seek to
preserve the exclusivity arrangements described in Article III of this
Agreement.
(c)    It is understood and agreed by each of the Parties that any failure to
comply with this Section 12.05 would give rise to irreparable harm for which
money damages would not be an adequate remedy and accordingly each of the
Parties agrees that, in addition to any other remedies, Customer shall be
entitled to seek specific performance and injunctive or other equitable relief
for any such failure to comply with this Section 12.05.

ARTICLE XIII    

REPRESENTATIONS AND WARRANTIES

Section 13.01    Representations of Both Parties. Each Party represents and
warrants, effective as of the Effective Date and as of the Closing Date, that it
has the power and authority to enter into and perform this Agreement, which
constitutes valid and binding obligations on it in accordance with its terms.
Supplier represents and warrants, effective as of the Effective Date and as of
the Closing Date, that the execution and delivery of this Agreement and the
performance by Supplier of its respective obligations hereunder do not and will
not (i) violate or conflict with any provision of the respective certificate of
incorporation or by-laws or similar organizational documents of Supplier, (ii)
result in any violation or breach of, or constitute any default (with or without
notice or lapse of time, or both) under, or give rise to a right of termination,
cancellation or acceleration of any obligation or a loss of a benefit under, any
Transferred Business Contract (as defined in the APA), (iii) result in the
creation of any Lien (as defined in the APA)(except for Permitted Liens) upon,
or (iv) violate, conflict with or result in any breach under any provision of
any Law applicable to Supplier, except, in the case of clauses (ii), (iii) and
(iv), to the extent that any such breach, default, termination, cancellation,
acceleration, loss, Lien, violation, conflict, breach or loss would not be
material to the Supplier, taken as a whole.

Section 13.02    Supplier Representations. The Supplier represents and warrants,
effective as of the Effective Date, that: (i) the Products shall be supplied
with full title guarantee; (ii) the Products shall comply with all applicable
Laws in those jurisdictions in which Supplier has obtained certification or has
determined the Products may be sold in accordance with Section 2.19: (iii) the
Development Services and Associated Services shall comply with all applicable
Laws; (iv) all information and materials included with the Products under a
Purchase Order will be accurate in all material respects and (v) it shall
perform the Development Services and the Associated Services and its other
obligations under the Agreement with all reasonable skill and care using
Supplier Personnel of appropriate expertise and experience.
Section 13.03    Warranty Disclaimer. THE EXPRESS WARRANTIES IN THIS SECTION 13
OR IN THE PRODUCT WARRANTY DESCRIBED IN SECTION 2.22(D) ARE IN LIEU OF ALL OTHER
WARRANTIES, EXPRESS, IMPLIED, OR STATUTORY, REGARDING THE PRODUCTS, THE
DEVELOPMENT SERVICES, THE ASSOCIATED SERVICES OR THE BACKSTOP SERVICES,
INCLUDING ANY WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
TITLE, AND NON-INFRINGEMENT OF THIRD PARTY RIGHTS. CUSTOMER ACKNOWLEDGES THAT IT
HAS RELIED ON NO WARRANTIES OTHER THAN THE EXPRESS WARRANTIES PROVIDED HEREIN OR
IN THE PRODUCT WARRANTY IN SECTION 2.22(D) AND THAT NO WARRANTIES ARE MADE
HEREIN BY ANY OF SUPPLIER’S AFFILIATES, ODM AND ORIGINAL SUPPLIERS.

ARTICLE XIV    

CONFIDENTIALITY

Section 14.01    Definition of Confidential Information. “Confidential
Information” means any business or technical information of Supplier or Customer
including, without limitation, any information relating to product plans,
designs, costs, product prices and names, finances, marketing plans, business
opportunities, personnel, research, development or know-how that is designated
in writing by the disclosing party as “confidential” or “proprietary” at the
time of disclosure or, if orally disclosed, is reduced to writing by the
disclosing party within thirty (30) days of such disclosure, or that a
reasonable person under the circumstances would understand to be confidential.

Section 14.02    Exclusions. Confidential Information does not include
information that: (a) is or becomes generally known to the public through no
fault of or breach of this Agreement by the receiving Party; (b) is rightfully
known by the receiving Party at the time of disclosure without an obligation of
confidentiality; (c) is independently developed by the receiving Party without
use of the disclosing party’s Confidential Information; or (d) the receiving
Party rightfully obtains from a third party without restriction on use or
disclosure. This Section does not limit or intend to limit either Party’s rights
to exploit the Arlo Catalog Products and Verisure Developed Products as
permitted by this Agreement (even though such products embody Confidential
Information of both Parties) or either Party’s rights of assignment under
Section 16.12.

Section 14.03    Use and Disclosure Restrictions. Neither Party will (i) use the
other Party’s Confidential Information except as necessary for the performance
of this Agreement or (ii) disclose such Confidential Information to any Person
except to those of its and its Affiliates’ Representatives that need to know
such Confidential Information for the purpose of performing this Agreement,
provided that each such Representative is subject to a written agreement that
includes binding use and disclosure restrictions that are at least as protective
as those set forth herein. Each Party will use all reasonable efforts to
maintain the confidentiality of all such Confidential Information in its
possession or control, but in no event less than the efforts that such Party
ordinarily uses with respect to its own proprietary information of similar
nature and importance. The foregoing obligations will not restrict either Party
from disclosing Confidential Information of the other Party: (a) pursuant to the
law, order or requirement of a court, administrative agency, or other
governmental or administrative body, provided that the Party required to make
such disclosure gives reasonable notice to the other party to contest such order
or requirement; (b) on a confidential basis to its and its Affiliates’
accountants, lawyers and other similar professional advisors, (c) on a
confidential basis to actual and potential acquirers, lenders, investors and
other similar transaction counterparties (and their counsel and similar
professional advisors) as part of customary due diligence; and (d) other parties
with the
disclosing party’s prior written consent. Notwithstanding the foregoing
sentence, the receiving Party and its Affiliates shall not disclose Source Code
of the other Party to any Person other than its employees and contractors who
have a need to know. Prior to any disclosure by a recipient under this
Section 14.03, such recipient must have an appropriate agreement with any such
person sufficient to require such Person to treat such information as
confidential and abide by the terms herein. In addition, each Party may disclose
the terms and conditions of this Agreement as required under applicable
securities laws or regulations; provided that the Parties will mutually agree on
any necessary redactions. This Section 14.03 will become effective as of the
Effective Date.

ARTICLE XV    

INDEMNITY

Section 15.01    Indemnification by Supplier. Effective as of the Effective
Date, Supplier shall indemnify, defend and hold harmless the Customer and its
Affiliates and each of its and their respective Representatives, from and
against amounts paid to third parties as a result of any and all claims,
demands, causes of action, actions, suits or proceedings whatsoever
(“Claim(s)”), and any and all Losses, arising out of or relating to any such
Claim, in all cases to the extent arising out of or related to (a) any Product
Recall or any Epidemic Defect in the manufacturing, design or operation of any
Product manufactured, modified, altered or sold by Supplier; (b) any breach of
its privacy and data security obligations under Section 2.18 (including Schedule
2.18); and (c) any Arlo Catalog Product or a Verisure Developed Product
infringing any third party’s Intellectual Property or Trademark rights (except
to the extent covered by Customer’s indemnity below).

Section 15.02    Indemnification by Customer. Customer shall indemnify, defend
and hold harmless Supplier and its Affiliates and each of its and their
respective Representatives, from and against amounts paid to third parties as a
result of any and all Claims and any and all Losses, arising out of or relating
to any such Claim, in all cases to the extent arising out of or related to (a)
an infringement of any third party’s Intellectual Property or Trademark rights
caused solely and directly by Supplier’s compliance with Customer’s requirements
and instructions on the Customer Specific Features as defined in a Statement of
Work; and (b) a data breach or failure of Supplier to comply with its privacy
and data security obligations under this Agreement or applicable Law that is
caused solely and directly by Customer.

Section 15.03    Indemnification Procedure.
(a)    General Procedure. Each Party indemnified hereunder (an “Indemnified
Party”) must notify the other Party (the “Indemnifying Party”) promptly of the
applicable Claim in writing, tender to the Indemnifying Party sole control and
authority over the defense or settlement of such Claim, and reasonably cooperate
with the Indemnifying Party, at the Indemnifying Party’s expense, and provide
the Indemnifying Party with available information in the investigation and
defense of such Claim. The Parties shall, reasonably promptly after receiving
the Claim, enter into a joint defense agreement or a community of interest
agreement whereby each participant agrees to cooperate and provide reasonable
assistance in the defense
and any settlement of any indemnified Claim. Any effort by the Indemnified Party
to settle a Claim without the Indemnifying Party’s involvement and written
approval shall void any indemnification obligation hereunder.
(b)    IP Indemnity Procedure. Supplier shall, in the event of a Claim under
Section 15.01(c): (i) procure for the Customer such licenses to cover Customer’s
use of the alleged infringing Product; or (ii) replace or modify the Product to
make it non-infringing with a replacement or modified Product that is
substantially equivalent to the original Product; or (iii) if Supplier has been
unable to procure on commercially reasonable terms a license that enables the
Customer and its Affiliates to use the enjoined Products pursuant to the terms
of this Agreement and Supplier is unable, using commercially reasonable efforts,
to modify the affected Product to make it non-infringing; then, Supplier, shall:
(A)    discuss any potential remedies with Customer, including the option of
having Customer contribute to a portion of any license fee or accepting reduced
functionality;
(B)    If the Parties cannot agree on a remedy, Supplier shall use commercially
efforts to provide Customer within a commercially reasonable time, acting
expeditiously, with a version of the relevant Product, where the infringing
feature or functionality is removed;
(C)    To the extent such remedy is not technically feasible, Supplier may
terminate further sales of the infringing Product and allow cancellation of such
Products then under open Purchase Orders, but only in respect of those
jurisdictions (the “Enjoined Jurisdictions”), and only during the term, in which
a Governmental Authority has prohibited the sale of such Product. In such event
under this Section 15.03(b)(C), Supplier will notify Customer of such
termination and cancellation, and Customer will use reasonable efforts to cease
such sales as soon as reasonably practicable. For clarity, Supplier will
continue to supply Products to Customer in any jurisdiction that is not an
Enjoined Jurisdiction;
(D)    In respect of jurisdictions in which a Claim has been made but it is not
an Enjoined Jurisdiction: (i) the Parties will discuss in good faith and with
the advice of counsel on the risks involved in marketing and selling the
Products, including taking into account whether a patent of the same scope has
been granted to the same claimant in the Enjoined Jurisdiction; and (ii)
Supplier will have right to terminate further sales of the Product in such
jurisdiction only if, under the circumstances, outside counsel has recommended
that is a normal and reasonable commercial course of action. Supplier will
notify Customer of such termination and cancellation, and Customer will remain
fully liable for any sales of Products that Customer makes after such notice.
The indemnification processes set out in this Article XV are the Indemnifying
Party’s sole obligation and the Indemnified Party’s sole remedy in the event of
a Claim covered by such indemnification obligation.
This Section 15.03 will become effective as of the Effective Date.

Section 15.04    Limitations of Liability. NOTWITHSTANDING ANYTHING TO THE
CONTRARY HEREIN, TO THE EXTENT PERMITTED BY APPLICABLE LAW: (I) EXCEPT FOR
CLAIMS ARISING FROM (A) BREACH OF CONFIDENTIALITY, (B) AMOUNTS PAID TO THIRD
PARTIES UNDER AN INDEMNIFICATION OBLIGATION, (C) FRAUD OR WILLFUL MISCONDUCT, OR
(D) BREACH OF LICENSES GRANTED HEREIN, NEITHER PARTY, INCLUDING ITS AFFILIATES
AND LICENSORS, SHALL BE LIABLE HEREUNDER FOR ANY INDIRECT, INCIDENTAL, PUNITIVE,
EXEMPLARY, SPECIAL, OR CONSEQUENTIAL DAMAGES, OR FOR ANY LOSS OF PROFITS OR
REVENUE, USE, GOODWILL, OR COSTS OF SUBSTITUTE GOODS OR SERVICES, REGARDLESS OF
THE THEORY OF LIABILITY (INCLUDING NEGLIGENCE); AND (II) EXCLUDING THE
OBLIGATION TO PAY FEES AND ROYALTIES, BREACH OF CONFIDENTIALITY, FRAUD, WILLFUL
MISCONDUCT OR BREACH OF LICENSES GRANTED HEREIN, EACH PARTY’S LIABILITY ARISING
UNDER THIS AGREEMENT:
(A) FOR SUPPLIER’S INDEMNIFICATION OBLIGATIONS UNDER SECTION 15.01(A), SHALL NOT
EXCEED ONE AND ONE HALF TIMES THE TOTAL FEES PAID WITH RESPECT TO THE RELEVANT
PRODUCT OR SERVICE     UNIT(S) THAT ARE THE SUBJECT OF THE PRODUCT RECALL OR
EPIDEMIC FAILURE;
(B) FOR SUPPLIER’S INDEMNIFICATION OBLIGATIONS UNDER SECTION 15.01(B), AND
CUSTOMER’S INDEMNIFICATION OBLIGATIONS UNDER SECTION 15.02(B), THE GREATER OF
(I) ONE AND ONE HALF TIMES THE TOTAL FEES PAID WITH RESPECT TO THE RELEVANT
PRODUCT IN THE ONE YEAR PERIOD PRECEDING THE EVENT GIVING RISE TO THE CLAIM OR
(II) [***];
(C) FOR SUPPLIER’S INDEMNIFICATION OBLIGATIONS UNDER SECTION 15.01(C) AND
CUSTOMER’S INDEMNIFICATION OBLIGATIONS UNDER SECTION 15.02(A):
(i) IF ANY VERISURE DEVELOPED PRODUCTS ARE THE SUBJECT OF THE CLAIM, SUCH
INDEMNITY HEREUNDER SHALL BE (X) DURING THE FIRST TWO YEARS AFTER THE APPLICABLE
VERISURE DEVELOPED PRODUCT WAS FIRST SOLD IN THE TERRITORY, UNCAPPED AND (Y)
DURING THE REMAINDER OF THE TERM OF THIS AGREEMENT, NOT EXCEEDING ONE AND ONE
HALF TIMES THE TOTAL FEES PAID WITH RESPECT TO THE RELEVANT PRODUCT IN THE ONE
YEAR PERIOD PRECEDING THE EVENT GIVING RISE TO THE CLAIM;
(ii) IF ANY ARLO CATALOG PRODUCTS ARE THE SUBJECT OF THE CLAIM, SUPPLIER’S
INDEMNITY HEREUNDER SHALL BE (X) FOR ARLO CATALOG PRODUCTS THAT HAVE BEEN SOLD
IN THE TERRITORY FOR LESS THAN TWO YEARS PRIOR TO THE DATE OF THE CLAIM,
UNCAPPED AND (Y) FOR ARLO CATALOG PRODUCTS THAT HAVE BEEN SOLD IN THE
TERRITORY FOR MORE THAN TWO YEARS PRIOR TO THE DATE OF THE CLAIM, NOT EXCEEDING
ONE AND ONE HALF TIMES THE TOTAL FEES PAID WITH RESPECT TO THE RELEVANT PRODUCT
IN THE ONE YEAR PERIOD PRECEDING THE EVENT GIVING RISE TO THE CLAIM.
(iii) IF ANY ARLO SMART SERVICES ARE THE SUBJECT OF THE CLAIM, SUPPLIER’S
INDEMNITY HEREUNDER SHALL NOT EXCEED ONE AND ONE HALF TIMES THE TOTAL FEES PAID
WITH RESPECT TO THE RELEVANT SERVICE.
(D) IN ALL OTHER CASES, THE AGGREGATE FEES PAID BY CUSTOMER TO SUPPLIER FOR ANY
PRODUCTS OR SERVICES IN THE ONE YEAR PERIOD PRECEDING THE EVENT GIVING RISE TO
THE CLAIM.
THESE LIMITATIONS APPLY WHETHER THE LIABILITY IS BASED ON CONTRACT, TORT, STRICT
LIABILITY OR ANY OTHER THEORY.
FOR CLARITY, WHERE THE LIABILITY CAP IS EXPRESSED AS BASED ON THE TOTAL FEES
PAID IN THE ONE YEAR PRECEDING THE EVENT GIVING RISE TO THE CLAIM, SUCH ONE YEAR
IS ON A ROLLING ONE YEAR BASIS. WHERE THERE IS MORE THAN ONE CLAIM IN A ROLLING
ONE YEAR PERIOD WITH RESPECT TO A PARTICULAR PRODUCT OR SERVICE, THE EARLIER
CLAIM WILL REDUCE THE LIABILITY CAP FOR THE SUBSEQUENT CLAIM(S) ONLY TO THE
EXTENT THAT THERE IS OVERLAP IN THE PRODUCT OR SERVICE DURING THE ONE YEAR
PERIOD OF THE EARLIER CLAIM AND THE SUBSEQUENT CLAIM(S).
Section 15.05    Indemnity Survival. The provisions of this Article XV shall
survive any termination of this Agreement.

ARTICLE XVI    

GENERAL PROVISIONS
All of the provisions of this Article XVI will become effective on the Effective
Date.

Section 16.01    Dispute Resolution.
(a)    Any dispute arising out of or in connection with this Agreement
(“Dispute”) shall be resolved as rapidly as possible by discussion between the
Relationship Managers. If a Dispute cannot be resolved between the Relationship
Manager of the Supplier and the Relationship Manager of the Customer within
[***] of the Dispute arising, the Relationship Managers shall escalate the
dispute to the Chief Executive Officer of Supplier and the Chief Executive
Officer of Customer to negotiate in good faith for an additional [***] (or such
longer period as the Parties may agree). If at the end of such time such Persons
are unable to resolve such Dispute amicably, then such Dispute shall be resolved
in accordance with the dispute resolution process referred to in ‎Section
16.01(b), provided that such dispute resolution process shall not modify or add
to the remedies available to the Parties under this Agreement.
(a)    If the Parties are unable to resolve a Dispute in accordance with Section
16.01(a), the Dispute shall be finally settled under the Rules of Arbitration of
the International Chamber of Commerce by three arbitrators.  The claimant(s)
shall nominate one arbitrator in the Request for Arbitration.  The respondent(s)
shall nominate one arbitrator in the Answer to the Request.  The two
party-nominated arbitrators will then attempt to agree for a period of thirty
(30) days, in consultation with the parties to the arbitration, upon the
nomination of a third arbitrator to act as president of the tribunal, barring
which the ICC Court shall select the third arbitrator (or any arbitrator that
claimant(s) or respondent(s) shall fail to nominate in accordance with the
foregoing).  The place of arbitration shall be New York, New York.  The language
of the arbitration shall be English and the decision of the arbitrators shall be
binding on the Parties.

Section 16.02    Specific Performance.
(a)    The Parties acknowledge and agree that irreparable damage would occur and
that the Parties would not have any adequate remedy at Law in the event that
Article XIV, Section 12.05 and Section 2.18 were not performed in accordance
with their specific terms or were otherwise breached, and that money damages or
other legal remedies would not be an adequate remedy for any such failure to
perform or any such breach. Accordingly, the Parties hereto acknowledge and
hereby agree that in the event of any breach or threatened breach by Supplier or
Customer of any of their respective covenants or obligations set forth in
Article XIV, Section 12.05 and Section 2.18, each of Customer and Supplier,
respectively, shall be entitled to make an application for an injunction or
injunctions to prevent or restrain breaches or threatened breaches of this
Agreement by such other Party (as applicable), and to specifically enforce the
terms and provisions of Article XIV, Section 12.05 and Section 2.18 to prevent
breaches or threatened breaches of, or to enforce compliance with, the covenants
and obligations of the other (as applicable) under Article XIV, Section 12.05
and Section 2.18, without proof of actual damages or inadequacy of legal remedy
and without bond or other security being required. The pursuit of specific
enforcement or other equitable remedies by any Party will not be deemed an
election of remedies or waiver of the right to pursue any other right or remedy
(whether at Law or in equity) to which such Party may be entitled at any time.
(b)    Any and all remedies herein expressly conferred upon a Party will be
deemed cumulative with and not exclusive of any other remedy conferred hereby,
or by Law or equity upon such Party, and the exercise by a Party of any one
remedy will not preclude the exercise at any time of any other remedy.
(c)    Each of Supplier and Customer hereby agrees not to raise any objections
to the availability of the equitable remedy of specific performance to prevent
or restrain breaches or threatened breaches of Article XIV, Section 12.05 and
Section 2.18 by Supplier or Customer, as applicable, and to specifically enforce
the terms and provisions of Article XIV, Section 12.05 and Section 2.18 to
prevent breaches or threatened breaches of, or to enforce compliance with, the
covenants and obligations of Supplier or Customer, as applicable, under such
provisions. The Parties hereto further acknowledge and agree that (i) by seeking
the remedies provided for in this Section 16.02, a Party shall not in any
respect waive its right to seek at any time any other form or amount of relief
that may be available to a Party under this Agreement (including monetary
damages) and (ii) nothing set forth in this Section 16.02 shall require any
Party to institute any proceeding for (or limit any Party’s right to institute
any proceeding for) specific performance
under this Section 16.02 prior or as a condition to exercising any termination
right under Section 11.03 (and pursuing damages after such termination (subject
to the terms of this Agreement)), nor shall the commencement of any proceeding
pursuant to this Section 16.02 or anything set forth in this Section 16.02
restrict or limit any Party’s right to terminate this Agreement in accordance
with the terms of Section 11.03 or pursue any other remedies under this
Agreement or otherwise that may be available then or thereafter.

Section 16.03    No Joint Venture. Nothing in this Agreement creates a joint
venture or partnership between the Parties. This Agreement does not authorize
any Party (i) to bind or commit, or to act as an agent, employee or legal
Representative of, another Party, except as may be specifically set forth in
other provisions of this Agreement or (ii) to have the power to control the
activities and operations of another Party. The Parties are independent
contractors with respect to each other under this Agreement. Each Party agrees
not to hold itself out as having any authority or relationship contrary to this
Section 16.03.

Section 16.04    Force Majeure. No Party hereto (or any Person acting on its
behalf) shall have any liability or responsibility for failure to fulfill any
obligation (other than a payment obligation) under this Agreement so long as and
to the extent to which the fulfillment of such obligation is prevented,
frustrated, hindered or delayed as a consequence of circumstances of Force
Majeure. Each Party (or such Person) shall exercise its reasonable efforts in
good faith to minimize the effect of Force Majeure on its obligations.

Section 16.05    Further Assurances. Subject to the terms and conditions hereof,
each of the Parties agrees to use commercially reasonable efforts to execute and
deliver, or cause to be executed and delivered, all documents and to take, or
cause to be taken, all actions that may be reasonably necessary or appropriate,
in the reasonable opinion of counsel for Supplier and Customer, to effectuate
the provisions of this Agreement, provided that all such actions are in
accordance with applicable Law.

Section 16.06    Notices. All notices and other communications under this
Agreement shall be in writing and shall be deemed given (a) when delivered
personally by hand (with written confirmation of receipt, by other than
automatic means, whether electronic or otherwise), (b) when sent by e-mail (with
written confirmation of transmission) or (c) one (1) Business Day following the
day sent by an internationally recognized overnight courier (with written
confirmation of receipt), in each case, at the following addresses (or to such
other address as a Party may have specified by notice given to the other Party
pursuant to this provision).
(a)    If to Supplier:    3030 Orchard Parkway, San Jose, California


Attention:    General Counsel

(b)    If to Customer: [***]


Attention:     [***]

Copy to:     [***]

Section 16.07    Entire Agreement. This Agreement and the Schedules hereto set
forth the entire understanding of the Parties with respect to the subject matter
hereof and there are no agreements, understandings, representations or
warranties between the Parties or their respective Subsidiaries other than those
set forth or referred to herein or therein.

Section 16.08    No Third-Party Beneficiaries. This Agreement is for the sole
benefit of the Parties and their permitted successors and assigns and nothing in
this Agreement, express or implied, is intended to or shall confer upon any
other Person, including any union or any employee or former employee of Supplier
or Customer, or entity any legal or equitable right, benefit or remedy of any
nature whatsoever, including any rights of employment for any specified period,
under or by reason of this Agreement.

Section 16.09    Amendment; Waiver. No provision of this Agreement, including
any Exhibits, Annexes or Schedules thereto, may be amended, supplemented, waived
or modified except by a written instrument making specific reference hereto or
thereto signed by all the Parties. No waiver of any breach of or non-compliance
with this Agreement shall be deemed to be a waiver of any other or subsequent
breach or non-compliance.

Section 16.10    Governing Law. This Agreement, and all claims or causes of
action (whether in contract, tort or otherwise) that may be based upon, arise
out of or relate to this Agreement or the negotiation, execution or performance
of this Agreement (including any claim or cause of action based upon, arising
out of or related to any representation or warranty made in or in connection
with this Agreement) shall be governed by and construed in accordance with the
law of the State of Delaware, regardless of the laws that might otherwise govern
under applicable principles of conflicts of laws.

Section 16.11    Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument. Copies of executed
counterparts transmitted by telecopy, telefax or other electronic transmission
service (including by means of e-mail in .pdf format) shall be considered
original executed counterparts for purposes of this Section 16.11.

Section 16.12    Assignment. This Agreement and all of the provisions hereto
shall be binding upon and inure to the benefit of, and be enforceable by, the
Parties hereto and their respective successors and permitted assigns, but
neither this Agreement nor any of the rights, interests or obligations set forth
herein shall be assigned by a Party hereto without the prior written consent of
the other Party and any purported assignment without such consent shall be void
and null at the outset; provided, however, that (i) Supplier may assign its
rights to an Affiliate, provided that any assignee of this Agreement must be the
owner of the Arlo IP, such that the Customer Entities must always receive the
licenses herein directly from the owner of the Arlo IP, and not from an
Affiliate or intermediate licensor; and (ii) Customer may assign its rights and
obligations under this Agreement in the following circumstances (provided that,
in each case, Customer remains liable for the performance of Customer’s
obligations in this
[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED
Agreement by such assignee): (x) in whole or in part, to an Affiliate; or (y) in
whole, in connection with a reorganization or a sale or disposition of any
assets or lines of business of Customer.

Section 16.13    Rules of Construction. Interpretation of this Agreement shall
be governed by the following rules of construction: (a) words in the singular
shall be held to include the plural and vice versa, and words of one gender
shall be held to include the other gender as the context requires; (b)
references to the terms Article, Section, paragraph, Exhibit and Schedule are
references to the Articles, Sections, paragraphs, Exhibits, Annexes and
Schedules of this Agreement unless otherwise specified; (c) the terms “hereof”,
“herein”, “hereby”, “hereto”, and derivative or similar words refer to this
entire Agreement, including the Schedules, Annexes and Exhibits hereto; (d)
references to “$” means U.S. dollars; (e) the word “including” and words of
similar import when used in this Agreement means “including without limitation,”
unless otherwise specified; (f) the word “or” shall not be exclusive; (g)
references to “written” or “in writing” include in electronic form; (h)
provisions shall apply, when appropriate, to successive events and transactions;
(i) the headings contained in this Agreement are for reference purposes only and
shall not affect in any way the meaning or interpretation of this Agreement; (j)
Supplier and Customer have each participated in the negotiation and drafting of
this Agreement and if an ambiguity or question of interpretation should arise,
this Agreement shall be construed as if drafted jointly by the Parties and no
presumption or burden of proof shall arise favoring or burdening either Party by
virtue of the authorship of any of the provisions in any of this Agreement; (k)
a reference to any Person includes such Person’s successors and permitted
assigns; (l) any reference to “days” means calendar days unless Business Days
are expressly specified; and (m) when calculating the period of time before
which, within which or following which any act is to be done or step taken
pursuant to this Agreement, the date that is the reference date in calculating
such period shall be excluded, if the last day of such period is not a Business
Day, the period shall end on the next succeeding Business Day.

Section 16.14    Non-Recourse. No past, present or future director, officer,
employee, incorporator, member, partner, stockholder, Affiliate, agent, attorney
or Representative of Supplier or Customer shall have any liability for any
obligations or liabilities of such Party under this Agreement of or for any
claim based on, in respect of, or by reason of, the transactions contemplated
hereby.

Section 16.15    Export Law Compliance. Each Party shall be responsible for
their compliance with applicable export laws, rules and regulations as related
to their performance under this Agreement.

Section 16.16    No Conflict. In the event of any conflict or inconsistency
between the terms and ‎conditions of this Agreement and the terms and conditions
of a Statement of Work or a Purchase Order, the terms ‎and conditions of this
Agreement shall prevail, unless with respect to a Statement of Work only, such
Statement of Work specifically ‎references the provisions of this Agreement that
are inconsistent therewith (or it is reasonably ‎apparent from the face of the
Statement of Work that such provisions were meant to be ‎specifically referenced
and were inadvertently not so referenced), in which case the terms and
‎conditions of such Statement of Work shall prevail.  The Parties shall modify
any provisions of ‎this Agreement to the extent
necessary to comply with the local Laws of the jurisdiction in which ‎such
Statement of Work is executed.
[Signature page follows.]
IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed on the
date first written above by their respective duly authorized officers.
ARLO TECHNOLOGIES, INC.
By:
    /s/ Matthew McRae
Name: Matthew McRae
Title: Chief Executive Officer

VERISURE SÀRL
By:
/s/ Austin Lally
Name: Austin Lally
Title: Chief Executive Officer

By:
    /s/ Marta Panzano Barbero
Name: Marta Panzano Barbero
Title: Chief Human Resources Officer





5